EXHIBIT 10.3

 

THE NEW YORK TIMES COMPANY

1991 EXECUTIVE STOCK INCENTIVE PLAN

AS AMENDED THROUGH OCTOBER 11, 2007

 


1.                                      NAME AND GENERAL PURPOSE

 

The name of this plan is The New York Times Company 1991 Executive Stock
Incentive Plan (hereinafter called the “Plan”). The purpose of the Plan is to
enable the Company (as hereinafter defined) to retain and attract executives who
enhance its tradition and contribute to its success by their ability, ingenuity
and industry, and to enable them to participate in the long-term success and
growth of the Company.

 


2.                                      DEFINITIONS


 


(A)                                  “AWARDS” HAS THE MEANING SPECIFIED IN
SECTION 12 HEREOF.


 


(B)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(C)                                  “CASH PLAN” MEANS THE COMPANY’S 1991
EXECUTIVE CASH BONUS PLAN.


 


(D)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(E)                                  “CODE SECTION 409A” SHALL MEAN SECTION 409A
OF THE CODE (OR ANY SUCCESSOR PROVISION).


 


(F)                                    “COMMITTEE” MEANS THE COMMITTEE REFERRED
TO IN SECTION 3 OF THE PLAN. IF AT ANY TIME NO COMMITTEE SHALL BE IN OFFICE,
THEN THE FUNCTIONS OF THE COMMITTEE SPECIFIED IN THE PLAN SHALL BE EXERCISED BY
THOSE MEMBERS OF THE BOARD WHO ARE NON-EMPLOYEE DIRECTORS.


 


(G)                                 “COMMON STOCK” MEANS SHARES OF THE CLASS A
COMMON STOCK OF THE COMPANY.


 


(H)                                 “COMPANY” MEANS THE NEW YORK TIMES COMPANY,
A CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF NEW YORK (OR ANY
SUCCESSOR CORPORATION), AND, UNLESS THE CONTEXT OTHERWISE REQUIRES, ITS
SUBSIDIARIES (AS HEREINAFTER DEFINED) AND OTHER NON-CORPORATE ENTITIES IN WHICH
IT OWNS DIRECTLY OR INDIRECTLY 20% OR MORE OF THE EQUITY INTERESTS. A
“SUBSIDIARY” MEANS ANY CORPORATION IN WHICH THE COMPANY POSSESSES DIRECTLY OR
INDIRECTLY 50% OR MORE OF THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK.


 


(I)                                     “CONSOLIDATED STATEMENT OF INCOME” MEANS
THE CONSOLIDATED STATEMENT OF INCOME (OR ANY COMPARABLE STATEMENT, HOWEVER
DESIGNATED) OF THE COMPANY, AUDITED BY THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY AND CONTAINED IN THE COMPANY’S ANNUAL REPORT TO
STOCKHOLDERS OR PROXY STATEMENT.


 


(J)                                     “DISABILITY” MEANS TOTAL DISABILITY AS
DEFINED UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN, WHETHER OR NOT THE
PARTICIPANT IS COVERED BY SUCH PLAN, AS DETERMINED BY THE COMMITTEE.

 

--------------------------------------------------------------------------------



 


(K)                                  “FAIR MARKET VALUE” MEANS THE ARITHMETIC
MEAN OF THE HIGHEST AND LOWEST SALES PRICES OF THE COMMON STOCK AS REPORTED BY
THE NEW YORK STOCK EXCHANGE (THE “NYSE”) (OR SUCH OTHER NATIONAL SECURITIES
EXCHANGE ON WHICH THE COMMON STOCK MAY BE LISTED AT THE TIME OF DETERMINATION,
AND IF THE COMMON STOCK IS LISTED ON MORE THAN ONE EXCHANGE, THEN ON THE ONE
LOCATED IN NEW YORK OR IF THE COMMON STOCK IS LISTED ONLY ON THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATIONS SYSTEM (“NASDAQ”), THEN
ON SUCH SYSTEM) ON THE DATE OF THE GRANT OR OTHER DATE ON WHICH THE COMMON STOCK
IS TO BE VALUED HEREUNDER. IF NO SALE SHALL HAVE BEEN MADE ON THE NYSE, SUCH
OTHER EXCHANGE OR THE NASDAQ ON SUCH DATE OR IF THE COMMON STOCK IS NOT THEN
LISTED ON ANY EXCHANGE OR ON THE NASDAQ, FAIR MARKET VALUE SHALL BE DETERMINED
BY THE COMMITTEE IN ACCORDANCE WITH TREASURY REGULATIONS APPLICABLE TO INCENTIVE
STOCK OPTIONS.


 


(L)                                   “INCOME BEFORE INCOME TAXES” MEANS THE
AMOUNT DESIGNATED AS INCOME BEFORE INCOME TAXES FOR THE APPLICABLE YEAR AND
SHOWN SEPARATELY ON THE CONSOLIDATED STATEMENT OF INCOME FOR SUCH YEAR.


 


(M)                             “NON-EMPLOYEE DIRECTOR” MEANS ANY DIRECTOR OF
THE COMPANY WHO AT THE TIME OF ACTING IS A “NON-EMPLOYEE DIRECTOR” UNDER RULE
16B-3 OR ANY SUCCESSOR RULE (“RULE 16B-3”) UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”).


 


(N)                               “PARTICIPANT” MEANS A KEY EMPLOYEE OF THE
COMPANY WHO IS SELECTED BY THE COMMITTEE TO PARTICIPATE IN ANY ONE OR MORE PARTS
OF THE PLAN FROM AMONG PERSONS WHO IN THE JUDGMENT OF THE COMMITTEE ARE KEY
EMPLOYEES OF THE COMPANY. IN GENERAL, KEY EMPLOYEES ARE THOSE EMPLOYEES WHO HAVE
PRINCIPAL RESPONSIBILITY FOR, OR WHO CONTRIBUTE SUBSTANTIALLY TO, THE MANAGEMENT
EFFICIENCY, EDITORIAL ACHIEVEMENT OR FINANCIAL SUCCESS OF THE COMPANY. ONLY
EMPLOYEES OF THE NEW YORK TIMES COMPANY, ITS SUBSIDIARIES AND OTHER
NON-CORPORATE ENTITIES IN WHICH IT OWNS DIRECTLY OR INDIRECTLY 40% OR MORE OF
THE EQUITY INTERESTS ARE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(O)                                 “RETIREMENT” MEANS RETIREMENT AS DEFINED BY
THE TERMS OF “THE NEW YORK TIMES COMPANIES PENSION PLAN” WHICH BECAME EFFECTIVE
DECEMBER 31, 1988, OR ANY SUCCESSOR RETIREMENT PLAN, WHETHER OR NOT THE
PARTICIPANT IS A MEMBER OF SUCH RETIREMENT PLAN, AND, IN THE CASE OF EMPLOYEES
OF AFFILIATED PUBLICATIONS, INC., OR ANY SUBSIDIARY THEREOF, WHO RETIRE UNDER
THE TERMS OF THE GLOBE NEWSPAPER COMPANY RETIREMENT PLAN, WHICH BECAME EFFECTIVE
JANUARY 1, 1994 (THE “GLOBE PENSION PLAN”) OR ANY SUCCESSOR RETIREMENT PLAN,
“RETIREMENT” SHALL ALSO MEAN RETIREMENT AS DEFINED BY THE TERMS OF THE GLOBE
PENSION PLAN OR ANY SUCCESSOR PLAN.


 


(P)                                 “SPECIFIED EMPLOYEE” MEANS ANY EMPLOYEE WHO,
AT ANY TIME DURING THE 12-MONTH PERIOD ENDING ON THE IDENTIFICATION DATE, IS A
“SPECIFIED EMPLOYEE” UNDER CODE SECTION 409A, AS DETERMINED BY THE COMMITTEE OR
ITS DELEGATE. THE DETERMINATION OF SPECIFIED EMPLOYEES, INCLUDING THE NUMBER AND
IDENTITY OF PERSONS CONSIDERED SPECIFIED EMPLOYEES AND THE IDENTIFICATION DATE,
SHALL BE MADE BY THE COMMITTEE

 

2

--------------------------------------------------------------------------------


 


OR ITS DELEGATE IN ACCORDANCE WITH THE PROVISIONS OF CODE SECTIONS 416(I) AND
409A AND THE REGULATIONS ISSUED THEREUNDER.


 


3.                                      ADMINISTRATION OF THE PLAN


 

The Plan shall be administered by the Board or the Committee appointed by it and
composed of two or more directors all of whom shall be Non-Employee Directors.
The membership of the Committee shall be constituted so as to comply at all
times with the applicable requirements of Rule 16b-3, and with the
administration requirements of Section 162(m)(4)(C) of the Code. The Committee
shall serve at the pleasure of the Board and shall have such powers as the Board
may from time to time confer upon it.

 


4.                                      OPTIONS AND AWARDS UNDER THE PLAN


 

Options, which include “Non-Qualified Options” and “Incentive Stock Options” or
combinations thereof, are rights to purchase Common Stock. Non-Qualified Options
and Incentive Stock Options are subject to the terms, conditions and
restrictions provided in Part I of the Plan.

 

Awards under the Plan may include one or more of the following types, either
alone or in any combination thereof: (i) “Stock Awards,” (ii) “Restricted Stock
Awards,” (iii) “Retirement Unit Awards,” (iv) “Annual Performance Awards,” (v)
“Performance Awards” or “Other Awards” and (vi) “Long-Term Performance Awards.”

 

Stock Awards are granted under Part IIA of the Plan. Restricted Stock Awards are
granted under Part IIB of the Plan. Retirement Unit Awards are granted under
Part IIC of the Plan. Annual Performance Awards are granted under Part IID of
the Plan. Performance Awards or Other Awards are granted under Part IIE of the
Plan. Awards are subject to the terms, conditions and restrictions provided in
the respective subparts of Part II of the Plan. Annual Performance Awards will
be based exclusively on the criteria set forth in Section 27A. Long-Term
Performance Awards are granted under Part IIF of the Plan. Long-Term Performance
Awards will be based exclusively on the criteria set forth in Section 28A.

 

PART I  STOCK OPTIONS

 


5.                                      PURPOSE


 

The purpose of the Stock Option portion of the Plan is to provide an added
incentive for effective service and high levels of performance to Participants
by affording them an opportunity, under the terms of the Plan, to acquire Common
Stock and thereby to increase their proprietary interest in the continued
progress and success of the Company.

 


6.                                      DETERMINATION OF OPTIONEES; SHARES
SUBJECT TO OPTIONS


 


(A)                                  THE COMMITTEE MAY GRANT OPTIONS TO PURCHASE
COMMON STOCK (“OPTIONS”) TO PARTICIPANTS IN SUCH AMOUNTS AS THE COMMITTEE MAY
DETERMINE, SUBJECT TO THE CONDITIONS AND LIMITATIONS SET FORTH IN THE PLAN.
OPTIONS MAY BE GRANTED IN


 

3

--------------------------------------------------------------------------------


 


COMBINATION WITH AWARDS MADE UNDER THE PLAN, AND OPTIONS MAY BE GRANTED TO ANY
PARTICIPANT WHETHER OR NOT HE OR SHE WAS ELIGIBLE FOR, OR RECEIVED, AN AWARD.


 


(B)                                 THE NUMBER OF SHARES OF COMMON STOCK WITH
RESPECT TO WHICH OPTIONS MAY BE GRANTED TO ANY KEY EMPLOYEE DURING ANY CALENDAR
YEAR SHALL NOT EXCEED 400,000 (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 28
AND 29 HEREOF).


 


(C)                                  THERE MAY BE ISSUED UNDER THE PLAN PURSUANT
TO THE EXERCISE OF OPTIONS, AN AGGREGATE OF NOT MORE THAN 60,000,000 SHARES OF
COMMON STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 28 AND 29 HEREOF.
SHARES OF COMMON STOCK ISSUED PURSUANT TO OPTIONS MAY BE EITHER AUTHORIZED BUT
UNISSUED SHARES, TREASURY SHARES, REACQUIRED SHARES, OR ANY COMBINATION THEREOF.
ANY SHARES SUBJECT TO AN OPTION WHICH EXPIRES WITHOUT BEING EXERCISED SHALL BE
AVAILABLE FOR ISSUANCE UNDER NEW OPTIONS.


 


7.                                      OPTION PRICE


 

The exercise price of Common Stock subject to Options granted pursuant to the
Plan shall be the Fair Market Value thereof at the time the Option is granted.
If a Participant owns or is deemed to be the owner of, by reason of the
attribution rules under Section 425(d) of the Code, more than 10% of the
combined voting power of all classes of the stock of the Company or any
subsidiary of the Company and an Option granted to such Participant is intended
to qualify as an Incentive Stock Option within the meaning of Section 422 of the
Code, the option price shall be no less than 110% of the Fair Market Value of
the Common Stock on the date the Option is granted.

 


8.                                      PAYMENT OF OPTION PRICE


 

The purchase price is to be paid in full when the Option is exercised and Common
Stock will be delivered only against such payment. Payment of the option price
may be made (i) in cash, (ii) by delivering a properly executed exercise notice
to the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price (or by otherwise arranging, in a manner satisfactory to the
Company, for a broker to promptly pay the purchase price to the Company),
(iii) by delivering to the Company shares of Common Stock previously owned, or
(iv) by any combination of the foregoing forms, all subject to the approval of
the Committee and to such rules as the Committee may adopt. In determining the
number of shares of Common Stock necessary to be delivered to the Company, such
Common Stock shall be valued at Fair Market Value.

 


9.                                      TYPES OF STOCK OPTIONS


 


(A)                                  OPTIONS GRANTED UNDER THE PLAN MAY BE TWO
TYPES, AN INCENTIVE STOCK OPTION (“INCENTIVE STOCK OPTION”) AND A NON-QUALIFIED
STOCK OPTION (“NON-QUALIFIED OPTION”). IT IS INTENDED THAT INCENTIVE STOCK
OPTIONS GRANTED HEREUNDER SHALL CONSTITUTE INCENTIVE STOCK OPTIONS WITHIN THE
MEANING OF SECTION 422 OF THE CODE. ANYTHING IN THE PLAN TO THE CONTRARY
NOTWITHSTANDING, (I) NO PROVISION OF THIS PLAN


 

4

--------------------------------------------------------------------------------


 


RELATING TO INCENTIVE STOCK OPTIONS SHALL BE INTERPRETED, AMENDED OR ALTERED,
NOR SHALL ANY DISCRETION OR AUTHORITY GRANTED UNDER THE PLAN BE SO EXERCISED, SO
AS TO DISQUALIFY EITHER THE PLAN OR ANY INCENTIVE STOCK OPTION GRANTED UNDER
SUCH PROVISIONS OF THE CODE, AND (II) NO OPTION DESIGNATED BY THE COMMITTEE AS A
NON-QUALIFIED OPTION SHALL CONSTITUTE AN INCENTIVE STOCK OPTION. IN FURTHERANCE
OF THE FOREGOING AND NOT BY WAY OF LIMITATION, NO INCENTIVE STOCK OPTION SHALL
BE GRANTED TO A PARTICIPANT WHO IS NOT AN EMPLOYEE OF THE NEW YORK TIMES COMPANY
OR ONE OF ITS SUBSIDIARIES.


 


(B)                                 IF THE AGGREGATE FAIR MARKET VALUE OF THE
COMMON STOCK (DETERMINED AS OF THE DATE OF GRANT) FOR WHICH ANY OPTIONEE MAY FOR
THE FIRST TIME EXERCISE INCENTIVE STOCK OPTIONS IN ANY CALENDAR YEAR UNDER THE
PLAN AND ANY OTHER STOCK OPTION PLAN OF THE COMPANY, CONSIDERED IN THE
AGGREGATE, EXCEEDS $100,000, SUCH EXCESS INCENTIVE STOCK OPTIONS WILL BE TREATED
AS NON-QUALIFIED OPTIONS.


 


10.                               TERMS OF STOCK OPTIONS


 


(A)                                  EACH OPTION WILL BE FOR A TERM OF NOT MORE
THAN TEN YEARS FROM THE DATE OF GRANT, EXCEPT THAT IF A PARTICIPANT OWNS OR IS
DEEMED TO BE THE OWNER OF, BY REASON OF THE ATTRIBUTION RULES OF SECTION 425(D)
OF THE CODE, MORE THAN 10% OF THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK
OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND AN INCENTIVE STOCK OPTION IS
GRANTED TO SUCH PARTICIPANT, THE TERM OF SUCH OPTION SHALL BE NO MORE THAN FIVE
YEARS FROM THE DATE OF GRANT.


 


(B)                                 AN OPTION MAY NOT BE EXERCISED WITHIN ONE
YEAR AFTER THE DATE OF GRANT EXCEPT IN THE CASE OF THE DEATH OF THE OPTIONEE OR
UPON TERMINATION OF ACTIVE EMPLOYMENT WITH THE COMPANY BY REASON OF THE
DISABILITY OR RETIREMENT OF THE OPTIONEE DURING SUCH PERIOD; PROVIDED, HOWEVER,
THAT THE COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE FOR THE IMMEDIATE
EXERCISABILITY OF THE OPTIONS IN SUCH ADDITIONAL CIRCUMSTANCES AS THE COMMITTEE
IN ITS DISCRETION SHALL DETERMINE. THEREAFTER, AN OPTION SHALL BE EXERCISABLE IN
SUCH INSTALLMENTS, IF ANY, AS THE COMMITTEE MAY SPECIFY, AND SHALL BE
EXERCISABLE DURING THE OPTIONEE’S LIFETIME ONLY BY THE OPTIONEE (OR, IF THE
OPTIONEE IS DISABLED, BY ANY GUARDIAN OR OTHER LEGAL REPRESENTATIVE APPOINTED TO
REPRESENT HIM OR HER) AND, EXCEPT AS PROVIDED IN SUBSECTIONS (C) AND (D) BELOW,
SHALL NOT BE EXERCISABLE BY THE OPTIONEE UNLESS AT THE TIME OF EXERCISE SUCH
OPTIONEE IS AN EMPLOYEE OF THE COMPANY.


 


(C)                                  UPON TERMINATION OF ACTIVE EMPLOYMENT WITH
THE COMPANY BY REASON OF DISABILITY OR RETIREMENT, AN OPTIONEE (OR, IF THE
OPTIONEE IS DISABLED, ANY GUARDIAN OR LEGAL REPRESENTATIVE APPOINTED TO
REPRESENT HIM OR HER) MAY EXERCISE ALL OPTIONS OTHERWISE EXERCISABLE BY HIM OR
HER AT THE TIME OF SUCH TERMINATION OF EMPLOYMENT (SUBJECT TO THE PROVISIONS OF
SUBSECTION (E) BELOW) UNTIL THE EXPIRATION THEREOF. IN THE EVENT AN OPTIONEE
DIES WHILE EMPLOYED BY THE COMPANY OR AFTER TERMINATION OF EMPLOYMENT BY REASON
OF DISABILITY OR RETIREMENT, THE PERSON WHO ACQUIRED THE RIGHT TO EXERCISE HIS
OR HER OPTIONS BY REASON OF THE DEATH OF THE OPTIONEE, AS PROVIDED IN SECTION 30
HEREOF, MAY EXERCISE SUCH OPTIONS OTHERWISE EXERCISABLE AT THE TIME OF DEATH
(SUBJECT TO THE PROVISIONS OF


 

5

--------------------------------------------------------------------------------



 


SUBSECTION (E) BELOW) AT ANY TIME UNTIL THE EXPIRATION THEREOF.


 


(D)                                 UPON TERMINATION OF EMPLOYMENT WITH THE
COMPANY FOR ANY REASON OTHER THAN DEATH, RETIREMENT OR DISABILITY, THE OPTIONEE
MAY EXERCISE ALL OPTIONS OTHERWISE EXERCISABLE BY HIM OR HER AT THE TIME OF SUCH
TERMINATION OF EMPLOYMENT FOR AN ADDITIONAL ONE YEAR AFTER SUCH TERMINATION OF
EMPLOYMENT. UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY AS A RESULT OF THE
SALE OR OTHER DISPOSITION OF A SUBSIDIARY OR DIVISION OF THE COMPANY, MANAGEMENT
SHALL HAVE THE DISCRETION TO EXTEND THE PERIOD THE OPTIONEE MAY EXERCISE ALL
OPTIONS, OTHERWISE EXERCISABLE BY HIM OR HER FOR AN ADDITIONAL ONE YEAR AFTER
SUCH TERMINATION OF EMPLOYMENT AS DESCRIBED ABOVE, UP TO AN ADDITIONAL TWO YEARS
(FOR A MAXIMUM PERIOD OF THREE YEARS) AFTER SUCH TERMINATION OF EMPLOYMENT. IN
THE EVENT OF A TERMINATION AS DESCRIBED IN THE PRECEDING SENTENCE, THE ONE-YEAR
PERIOD REFERRED TO IN THE FOLLOWING SENTENCES IN THIS SECTION 10(D) SHALL BE
EXTENDED ACCORDINGLY. IN THE EVENT SUCH OPTIONEE DIES WITHIN SUCH ONE-YEAR
PERIOD, THE PERSON WHO ACQUIRED THE RIGHT TO EXERCISE HIS OR HER OPTIONS BY
REASON OF THE DEATH OF THE OPTIONEE, AS PROVIDED IN SECTION 30 HEREOF, MAY
EXERCISE SUCH OPTIONS AT ANY TIME WITHIN THE PERIOD OF THE GREATER OF (I) THE
REMAINDER OF THE ONE-YEAR PERIOD DESCRIBED IN THE FOREGOING SENTENCE, OR (II)
THREE MONTHS FROM THE DATE OF THE OPTIONEE’S DEATH. FOR PURPOSES OF THIS SECTION
10(D), IN THE EVENT THAT ANY OPTIONEE IS REHIRED BY THE COMPANY WITHIN ONE YEAR
OF SUCH OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, SUCH OPTIONEE
SHALL BE DEEMED NOT TO HAVE TERMINATED EMPLOYMENT FOR PURPOSES OF DETERMINING
THE EXPIRATION DATE OF ALL UNEXPIRED NON-QUALIFIED STOCK OPTIONS HELD BY SUCH
INDIVIDUAL ON THE DATE OF REHIRE, WITH THE EFFECT THAT SUCH OPTIONS SHALL
CONTINUE TO BE EXERCISABLE AT ANY TIME UNTIL THE EXPIRATION THEREOF (SUBJECT TO
THE TERMS THEREOF AND THE PROVISIONS OF THIS SECTION 10).


 


(E)                                  NOTWITHSTANDING ANY OF THE FOREGOING, NO
OPTION SHALL BE EXERCISABLE IN WHOLE OR IN PART AFTER THE EXPIRATION DATE
PROVIDED IN THE OPTION. IN THE EVENT OF THE DEATH OF THE OPTIONEE WHILE EMPLOYED
BY THE COMPANY, OR THE DISABILITY OR RETIREMENT OF THE OPTIONEE, THE COMMITTEE
SHALL HAVE THE DISCRETION TO PROVIDE FOR THE ACCELERATION OF THE EXERCISABILITY
OF OPTIONS EXERCISABLE OVER A PERIOD OF TIME, OR ALTERNATIVELY, TO PROVIDE FOR
ALL OR ANY PART OF SUCH OPTIONS TO CONTINUE TO BECOME EXERCISABLE IN SUCH
INSTALLMENTS AS ORIGINALLY SPECIFIED BY THE COMMITTEE, OR SUCH REVISED
INSTALLMENTS AS SPECIFIED BY THE COMMITTEE AT THE TIME OF TERMINATION OF
EMPLOYMENT (BUT IN NO EVENT BEYOND THE ORIGINAL EXPIRATION DATE), IN EITHER CASE
SUBJECT TO SUCH CONDITIONS AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION.


 


(F)                                    NO OPTION SHALL BE TRANSFERABLE OTHERWISE
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. NOTWITHSTANDING THE
FOREGOING SENTENCE, THE COMMITTEE MAY DETERMINE THAT OPTIONS GRANTED TO A
PARTICIPANT OR A SPECIFIED GROUP OF PARTICIPANTS MAY BE TRANSFERRED BY THE
PARTICIPANT TO ONE OR MORE MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY, TO A
PARTNERSHIP OR LIMITED LIABILITY COMPANY WHOSE ONLY PARTNERS OR MEMBERS ARE
MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY, OR TO A TRUST ESTABLISHED BY THE
PARTICIPANT FOR THE BENEFIT OF ONE OR MORE MEMBERS OF THE PARTICIPANT’S
IMMEDIATE FAMILY; PROVIDED, HOWEVER, THAT NO INCENTIVE STOCK


 

6

--------------------------------------------------------------------------------


 


OPTIONS MAY BECOME TRANSFERABLE IF INCONSISTENT WITH SECTION 422 OF THE CODE,
UNLESS THE PARTICIPANT CONSENTS. FOR THIS PURPOSE, “IMMEDIATE FAMILY” MEANS THE
PARTICIPANT’S SPOUSE, PARENTS, CHILDREN (INCLUDING ADOPTED AND STEP-CHILDREN),
GRANDCHILDREN AND THE SPOUSES OF SUCH PARENTS, CHILDREN (INCLUDING ADOPTED AND
STEP-CHILDREN) AND GRANDCHILDREN. A TRANSFEREE DESCRIBED IN THIS SUBSECTION MAY
NOT FURTHER TRANSFER AN OPTION. AN OPTION TRANSFERRED PURSUANT TO THIS
SUBSECTION SHALL REMAIN SUBJECT TO THE PROVISIONS OF THE PLAN AND SHALL BE
SUBJECT TO SUCH OTHER RULES AS THE COMMITTEE SHALL DETERMINE.


 


11.                               OPTION AGREEMENTS


 

In consideration of any Options granted to a Participant under the Plan, if
requested by the Committee, such Participant shall enter into an Option
Agreement with the Company providing such other terms as the Committee may deem
advisable.

 

PART II  AWARDS

 


12.                               FORM OF AWARDS


 

The Award portion of the Plan is designed to provide incentives for Participants
by the making of awards of supplemental compensation (“Awards”). The Committee,
subject to the terms and conditions hereof, may make Awards to a Participant in
any one, or in any combination, of the following forms:

 


(A)                                  COMMON STOCK AS PROVIDED IN PART IIA OF THE
PLAN (“STOCK AWARDS”);


 


(B)                                 RESTRICTED STOCK AS PROVIDED IN PART IIB OF
THE PLAN (“RESTRICTED STOCK AWARDS”);


 


(C)                                  RETIREMENT UNITS AS PROVIDED IN PART IIC OF
THE PLAN (“RETIREMENT UNIT AWARDS”);


 


(D)                                 ANNUAL PERFORMANCE AWARDS AS PROVIDED IN
PART IID OF THE PLAN (“ANNUAL PERFORMANCE AWARDS”);


 


(E)                                  PERFORMANCE AWARDS (“PERFORMANCE AWARDS”)
OR OTHER FORMS OF AWARDS (“OTHER AWARDS”), AS PROVIDED IN PART IIE OF THE PLAN;
AND


 


(F)                                    LONG-TERM PERFORMANCE AWARDS AS PROVIDED
IN PART IIF OF THE PLAN (“LONG-TERM PERFORMANCE AWARDS”).


 

Awards may be made to a Participant whether or not he or she is receiving an
Option grant under Part I of the Plan for the year and whether or not he or she
receives an award under the Cash Plan. Awards will be based on a Participant’s
performance in those areas for which the Participant is directly responsible.
Performance for this purpose may be measured by the achievement of specific
management goals such as, but not limited to, an increase in earnings or the
operating cash flow of the Company, outstanding initiative or achievement in any
department of the Company, or any other standards specified by the Committee.
Annual Performance

 

7

--------------------------------------------------------------------------------


 

Awards will be based exclusively on the criteria set forth in Section 27A.
Long-Term Performance Awards will be based exclusively on the criteria set forth
in Section 28A.

 


13.                               MAXIMUM AMOUNT AVAILABLE FOR THE ACCRUAL OF
AWARDS UNDER PART II OF THE PLAN FOR ANY YEAR


 


(A)                                  NO ACCRUAL FOR AWARDS SHALL BE MADE
HEREUNDER (OR UNDER THE CASH PLAN) FOR ANY YEAR UNLESS CASH DIVIDENDS OF NOT
LESS THAN FIVE CENTS ($.05) PER SHARE (SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTIONS 28 AND 29 HEREOF) HAVE BEEN DECLARED ON THE OUTSTANDING CLASS A AND
CLASS B COMMON STOCK OF THE COMPANY DURING SUCH YEAR.


 


(B)                                 IN THE EVENT THAT THE ABOVE CONDITION IS MET
FOR ANY YEAR DURING THE CONTINUANCE OF THIS PLAN, THE MAXIMUM AGGREGATE AMOUNT
THAT MAY BE ACCRUED FOR AWARDS UNDER THE PLAN AND THE CASH PLAN FOR SUCH YEAR
SHALL BE 4% OF INCOME BEFORE INCOME TAXES. THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY MAKE ADJUSTMENTS IN INCOME BEFORE INCOME TAXES TO TAKE ACCOUNT
OF EXTRAORDINARY, UNUSUAL OR INFREQUENTLY OCCURRING EVENTS AND TRANSACTIONS,
CHANGES IN ACCOUNTING PRINCIPLES THAT SUBSTANTIALLY AFFECT THE FOREGOING, OR
SUCH OTHER CIRCUMSTANCES AS THE COMMITTEE MAY DETERMINE WARRANT SUCH ADJUSTMENT.


 


(C)                                  AS SOON AS FEASIBLE AFTER THE CLOSE OF EACH
YEAR, THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY SHALL REPORT
THE MAXIMUM AMOUNT THAT MAY BE ACCRUED FOR AWARDS FOR SUCH YEAR UNDER THE
FORMULA DESCRIBED IN SECTION 13(B), SUBJECT TO THE SECOND SENTENCE OF SUCH
SECTION.


 


(D)                                 IF AMOUNTS ARE ACCRUED IN ANY YEAR UNDER THE
FORMULA DESCRIBED IN THIS SECTION 13 AND ARE NOT AWARDED IN FULL IN SUCH YEAR
UNDER THE PLAN AND THE CASH PLAN, SUCH UNAWARDED AMOUNTS MAY, IN THE DISCRETION
OF THE COMMITTEE, BE CARRIED FORWARD AND BE AVAILABLE FOR AWARDS UNDER THE PLAN
AND UNDER THE CASH PLAN IN ANY FUTURE YEAR WITHOUT REGARD TO THE PROVISIONS OF
SECTIONS 13(A) OR (B) OF THE PLAN APPLICABLE TO AWARDS MADE IN SUCH YEAR.


 


(E)                                  AWARDS UNDER THE PLAN FOR ANY YEAR MAY NOT
EXCEED THE SUM OF (I) THE AMOUNT ACCRUED FOR SUCH YEAR UNDER SECTION 13(B)
ABOVE, PLUS (II) UNAWARDED ACCRUED AMOUNTS CARRIED FORWARD FROM PREVIOUS YEARS
UNDER SECTION 13(D) ABOVE, PLUS (III) AMOUNTS THAT MAY BECOME AVAILABLE FOR
AWARDS PURSUANT TO THE LAST SENTENCE OF SECTIONS 15(C) AND 27A HEREOF, MINUS (X)
THE AMOUNT OF INTEREST OR DIVIDEND EQUIVALENTS SET ASIDE DURING SUCH YEAR
PURSUANT TO SECTIONS 15(C) AND 27A HEREOF AND THE AMOUNT OF DIVIDEND EQUIVALENTS
ALLOCATED TO RETIREMENT UNIT ACCOUNTS DURING SUCH YEAR PURSUANT TO SECTION 24
HEREOF, AND MINUS (Y) THE AMOUNT OF AWARDS MADE FOR SUCH YEAR UNDER THE CASH
PLAN (AND ANY INTEREST EQUIVALENTS ALLOCATED DURING SUCH YEAR PURSUANT TO
SECTION 10(B), 11(F) AND 12(B) THEREOF). FOR THIS PURPOSE, THE AMOUNT OF AWARDS
OF COMMON STOCK UNDER THE PLAN SHALL BE BASED ON THE FAIR MARKET VALUE OF THE
COMMON STOCK SUBJECT TO AWARDS AS OF THE DATE OF GRANT OF SUCH AWARDS.


 

8

--------------------------------------------------------------------------------


 


(F)                                    SUBJECT TO SECTIONS 28 AND 29 HEREOF, THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK FOR WHICH STOCK, RESTRICTED STOCK,
RETIREMENT UNITS, ANNUAL PERFORMANCE AWARDS, AND PERFORMANCE AND OTHER AWARDS
MAY BE MADE UNDER THE PLAN SHALL NOT EXCEED 2,000,000 SHARES, WHICH SHALL BE
TREASURY SHARES RESERVED FOR ISSUANCE OF AWARDS UNDER THE PLAN. SHARES OF COMMON
STOCK SUBJECT TO, BUT NOT ISSUED UNDER, ANY DEFERRED AWARD WHICH HAS BEEN
DISCONTINUED BY THE COMMITTEE PURSUANT TO THE PROVISIONS HEREOF OR ANY
RESTRICTED STOCK WHICH IS FORFEITED BY ANY PARTICIPANT SHALL AGAIN BE AVAILABLE
FOR AWARDS UNDER THE PLAN.


 


14.                               DETERMINATION OF AWARDS AND PARTICIPANTS


 


(A)                                  AS PROMPTLY AS PRACTICABLE AFTER THE END OF
EACH YEAR, THE COMMITTEE MAY MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS
AND LONG-TERM PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH
IN SECTIONS 27A AND 28A, RESPECTIVELY) FOR SUCH YEAR AND DETERMINE THE AMOUNTS
TO BE CARRIED FORWARD FOR AWARDS IN FUTURE YEARS. THE COMMITTEE MAY ALSO, IN ITS
DISCRETION, MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS AND LONG-TERM
PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN SECTIONS
27A AND 28A, RESPECTIVELY) PRIOR TO THE END OF THE YEAR BASED ON THE AMOUNTS
AVAILABLE UNDER CLAUSES (II) AND (III) OF SECTION 13(E) AND REASONABLE ESTIMATES
OF THE ACCRUAL FOR THE YEAR IN QUESTION.


 


(B)                                 THE COMMITTEE SHALL HAVE ABSOLUTE DISCRETION
TO DETERMINE THE KEY EMPLOYEES WHO ARE TO RECEIVE AWARDS (OTHER THAN ANNUAL
PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN SECTIONS
27A AND 28A, RESPECTIVELY) UNDER THE PLAN FOR ANY YEAR AND TO DETERMINE THE
AMOUNT OF SUCH AWARDS BASED ON SUCH CRITERIA AND FACTORS AS THE COMMITTEE IN ITS
SOLE DISCRETION MAY DETERMINE, SUCH AS THE COMPANY’S OPERATING CASH FLOW AND
OVERALL FINANCIAL PERFORMANCE. RECOMMENDATIONS AS TO THE KEY EMPLOYEES WHO ARE
TO RECEIVE AWARDS (INCLUDING ANNUAL PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE
AWARDS) UNDER THE PLAN FOR ANY YEAR AND AS TO THE AMOUNT AND FORM OF SUCH AWARDS
SHALL, HOWEVER, BE MADE TO THE COMMITTEE BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY. THE FACT THAT AN EMPLOYEE IS SELECTED AS ELIGIBLE FOR AN AWARD SHALL
NOT MEAN, HOWEVER, THAT SUCH EMPLOYEE WILL NECESSARILY RECEIVE AN AWARD.


 


(C)                                  A PERSON WHOSE EMPLOYMENT TERMINATES DURING
THE YEAR OR WHO IS GRANTED A LEAVE OF ABSENCE DURING THE YEAR MAY, IN THE
DISCRETION OF THE COMMITTEE AND UNDER SUCH RULES AS THE COMMITTEE MAY FROM TIME
TO TIME PRESCRIBE, BE GIVEN AN AWARD WITH RESPECT TO THE PERIOD OF SUCH PERSON’S
SERVICE DURING SUCH YEAR.


 


15.                               METHOD AND TIME OF PAYMENT OF AWARDS


 


(A)                                  AWARDS SHALL BE PAID IN FULL AS SOON AS
PRACTICABLE AFTER THE AWARD IS MADE; PROVIDED, HOWEVER, THAT THE PAYMENT OF
ANNUAL PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE AWARDS SHALL BE SUBJECT TO
THE PROVISIONS OF SECTIONS 27A AND 28A, RESPECTIVELY, AND PROVIDED FURTHER, THAT
THE PAYMENT OF ANY OR ALL AWARDS MAY BE DEFERRED, DIVIDED INTO ANNUAL
INSTALLMENTS, OR MADE SUBJECT TO


 

9

--------------------------------------------------------------------------------



 


SUCH OTHER CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION MAY AUTHORIZE
UNDER SUCH RULES AND REGULATIONS AS MAY BE ADOPTED FROM TIME TO TIME BY THE
COMMITTEE.


 


(B)                                 THE COMMITTEE’S RULES AND REGULATIONS MAY
INCLUDE PROCEDURES BY WHICH A PARTICIPANT EXPRESSES A PREFERENCE TO THE
COMMITTEE AS TO THE FORM OF AWARD OR METHOD OF PAYMENT OF AN AWARD, BUT THE
FINAL DETERMINATION AS TO THE FORM AND THE TERMS AND CONDITIONS OF ANY AWARD
SHALL REST SOLELY WITH THE COMMITTEE.


 


(C)                                  AWARDS DEFERRED UNDER THE PLAN SHALL BECOME
PAYABLE TO THE PARTICIPANT OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, AS
SPECIFIED IN SECTION 30 HEREOF, IN SUCH MANNER, AT SUCH TIME OR TIMES (WHICH MAY
BE EITHER BEFORE OR AFTER RETIREMENT OR OTHER TERMINATION OF SERVICE), AND
SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL
DETERMINE. IN ANY YEAR THE COMMITTEE SHALL HAVE THE DISCRETION TO SET ASIDE, FOR
PAYMENT IN SUCH YEAR OR ANY FUTURE YEAR, INTEREST ON ANY DEFERRED AWARD PAYABLE
PARTLY IN CASH, AND AMOUNTS EQUIVALENT TO DIVIDENDS ON ANY DEFERRED AWARD
PAYABLE WHOLLY OR PARTLY IN STOCK; PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF
SUCH INTEREST AND DIVIDEND EQUIVALENTS SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT
AVAILABLE FOR AWARDS UNDER SECTION 13(E) OF THE PLAN. ANY FORFEITED DEFERRED
AWARDS (INCLUDING ANY FORFEITED STOCK AT ITS AWARD VALUE) SHALL BE CARRIED
FORWARD AND BE AVAILABLE FOR AWARDS IN ANY FUTURE YEAR WITHOUT REGARD TO THE
PROVISIONS OF SECTIONS 13(A) OR (B) OF THE PLAN.


 


16.                               INDIVIDUAL AGREEMENTS


 


(A)                                  THE COMMITTEE MAY IN ITS DISCRETION REQUIRE
THAT EACH PARTICIPANT RECEIVING AN AWARD ENTER INTO AN AGREEMENT WITH THE
COMPANY WHICH SHALL CONTAIN SUCH TERMS AND CONDITIONS AS THE COMMITTEE IN ITS
DISCRETION MAY REQUIRE.


 


(B)                                 THE COMMITTEE MAY CANCEL ANY UNEXPIRED,
UNPAID OR DEFERRED AWARD AT ANY TIME IF THE PARTICIPANT IS NOT IN COMPLIANCE
WITH ALL APPLICABLE PROVISIONS OF THE AGREEMENT REFERRED TO ABOVE, IF ANY, AND
THE PLAN.


 


17.                               STATUS OF PARTICIPANTS


 

No Participant in this Plan shall be deemed to be a stockholder of the Company,
or to have any interest in any stock or any specific assets of the Company by
reason of the fact that deferred Stock Awards, Retirement Unit Awards, Annual
Performance Awards, Long-Term Performance Awards, Performance Awards, Other
Awards or dollar credits are to be recorded as being held for such Participant’s
account to be paid in installments in the future. The interest of all
Participants shall derive from and be determined solely by the terms and
provisions of the Plan set forth herein.

 


18.                               [INTENTIONALLY LEFT BLANK]


 

10

--------------------------------------------------------------------------------


 

PART IIA  STOCK AWARDS

 


19.                               DETERMINATION OF STOCK AWARDS


 


(A)                                  EACH YEAR THE COMMITTEE SHALL DESIGNATE
THOSE PARTICIPANTS WHO SHALL RECEIVE STOCK AWARDS UNDER THIS PART OF THE PLAN.
STOCK AWARDS MAY BE GRANTED UNDER THIS PART OF THE PLAN ONLY IN LIEU OF CASH
SALARY OR BONUSES. STOCK AWARDS ARE MADE IN THE FORM OF GRANTS OF COMMON STOCK,
WHICH MAY BE DELIVERED IMMEDIATELY, IN INSTALLMENTS OR ON A DEFERRED DATE, AS
THE COMMITTEE, IN ITS DISCRETION, MAY PROVIDE.


 


(B)                                 IF THE COMMITTEE DETERMINES THAT SOME
PORTION OF A STOCK AWARD TO A PARTICIPANT SHALL BE TREATED AS A DEFERRED STOCK
AWARD AND PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THEN THE PARTICIPANT
WILL BE NOTIFIED IN WRITING AT THE TIME SUCH STOCK AWARD IS MADE WHEN SUCH
DEFERRED STOCK AWARDS SHALL BE PAID AND OVER WHAT PERIOD OF TIME. AS SOON AS
FEASIBLE AFTER THE GRANTING OF SUCH A STOCK AWARD, THERE SHALL BE RESERVED OUT
OF THE TREASURY SHARES OF THE COMPANY, A NUMBER (WHICH MAY INCLUDE A FRACTION)
OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK SO
AWARDED. AT THE DISCRETION OF THE COMMITTEE THERE MAY ALSO BE ALLOCATED OR
CREDITED TO EACH PARTICIPANT A DOLLAR AMOUNT EQUAL TO THE CASH DIVIDENDS
DECLARED AND PAID BY THE COMPANY ON ITS COMMON STOCK WHICH THE PARTICIPANT WOULD
HAVE RECEIVED HAD SUCH PARTICIPANT BEEN THE OWNER OF THE NUMBER OF SHARES OF ANY
COMMON STOCK DEFERRED FOR FUTURE PAYMENT. ANY AMOUNTS PROVIDED FOR PURSUANT TO
THE PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH MANNER, AT SUCH TIME OR
TIMES, AND SUBJECT TO SUCH CONDITIONS (WHICH MAY INCLUDE PROVISION FOR AN AMOUNT
EQUIVALENT TO INTEREST ON SUCH DIVIDEND EQUIVALENTS AT RATES FIXED BY THE
COMMITTEE) AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE; PROVIDED,
HOWEVER, THAT (I) THE TIME AND CONDITION FOR PAYMENT SHALL BE PROVIDED IN
WRITING TO THE PARTICIPANT AT THE TIME THE STOCK AWARD IS MADE, AND (II) THE
TOTAL VALUE OF SUCH DIVIDEND EQUIVALENTS (AND ANY INTEREST THEREON) SHALL BE
DEDUCTED FROM THE AMOUNT AVAILABLE FOR AWARDS UNDER THE PROVISIONS OF SECTION
13(E) OF THE PLAN. THE COMMITTEE IN ITS DISCRETION MAY MAKE APPROPRIATE
EQUITABLE ADJUSTMENTS TO SUCH DEFERRED STOCK AWARD TO ACCOUNT FOR ANY DIVIDENDS
OF PROPERTY (OTHER THAN CASH) DECLARED AND PAID BY THE COMPANY ON ITS COMMON
STOCK, OR TO ACCOUNT FOR ANY OTHER EVENT DESCRIBED IN SECTIONS 28 AND 29 HEREOF.


 

PART IIB  RESTRICTED STOCK AWARDS

 


20.                               DETERMINATION OF RESTRICTED STOCK AWARDS


 

Each year the Committee shall designate the Participants who shall receive
Restricted Stock Awards. Shares awarded under this part of the Plan, while
subject to the restrictions hereinafter set forth, are referred to as
“Restricted Stock.”

 

11

--------------------------------------------------------------------------------


 


21.                               TERMS OF RESTRICTED STOCK AWARDS


 

Any Award of Restricted Stock shall be subject to the following terms and
conditions and to any other terms and conditions not inconsistent with the Plan
as shall be prescribed by the Committee in its sole discretion and which may be
contained in the agreement, if any, referred to in Section 16 above (or in any
amendment thereto):

 


(A)                                  DELIVERY OF RESTRICTED STOCK. UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, THE COMPANY SHALL TRANSFER TREASURY
SHARES TO EACH PARTICIPANT TO WHOM AN AWARD OF RESTRICTED STOCK HAS BEEN MADE
EQUAL TO THE NUMBER OF SHARES OF RESTRICTED STOCK SPECIFIED IN THE AWARD, AND
MAY EITHER (I) HOLD THE CERTIFICATES REPRESENTING SUCH SHARES OF RESTRICTED
STOCK FOR THE PARTICIPANT OR (II) TAKE OTHER STEPS TO RESTRICT THE PARTICIPANT’S
ABILITY TO TRANSFER SUCH SHARES, IN EITHER CASE, FOR THE PERIOD OF TIME DURING
WHICH SUCH SHARES SHALL REMAIN SUBJECT TO THE RESTRICTIONS SET FORTH IN THE
AWARD (THE “RESTRICTED PERIOD”). SHARES OF RESTRICTED STOCK MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ENCUMBERED BY A
PARTICIPANT DURING THE RESTRICTED PERIOD, EXCEPT AS HEREINAFTER PROVIDED. EXCEPT
FOR THE RESTRICTIONS SET FORTH HEREIN AND UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, A PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT
TO THE SHARES OF RESTRICTED STOCK COMPRISING HIS OR HER AWARD, INCLUDING, BUT
NOT LIMITED TO, THE RIGHT TO VOTE AND THE RIGHT TO RECEIVE DIVIDENDS (WHICH IF
IN SHARES OF COMMON STOCK SHALL BE RESTRICTED STOCK UNDER THE SAME TERMS AND
CONDITIONS).


 


(B)                                 RESTRICTED PERIOD. THE RESTRICTED PERIOD
SHALL COMMENCE UPON THE DATE OF THE AWARD (WHICH UNLESS OTHERWISE SPECIFIED BY
THE COMMITTEE SHALL BE THE DATE THE RESTRICTED STOCK IS TRANSFERRED TO THE
PARTICIPANT) AND, UNLESS SOONER TERMINATED AS OTHERWISE PROVIDED HEREIN, SHALL
CONTINUE FOR SUCH PERIOD OF TIME AS SPECIFIED BY THE COMMITTEE IN THE AWARD. THE
RESTRICTED PERIOD FOR RESTRICTED STOCK SHALL BE AT LEAST (I) ONE YEAR IN THE
CASE OF RESTRICTED STOCK HAVING RESTRICTIONS BASED ON PERFORMANCE-BASED CRITERIA
AND (II) THREE YEARS IN THE CASE OF RESTRICTED STOCK HAVING RESTRICTIONS BASED
SOLELY ON THE PASSAGE OF TIME. THE TERMS OF ANY AWARD OF RESTRICTED STOCK, OR
THE COMMITTEE AT ANY TIME, MAY PROVIDE FOR THE EARLIER TERMINATION OF THE
RESTRICTED STOCK PERIOD IN THE CASE OF, AND ONLY IN THE CASE OF, THE DEATH,
DISABILITY OR RETIREMENT OF THE PARTICIPANT.


 


(C)                                  LEGEND. IF CERTIFICATES ARE ISSUED IN
RESPECT OF SHARES OF RESTRICTED STOCK TRANSFERRED OR ISSUED TO A PARTICIPANT
UNDER AN AWARD REGISTERED IN THE NAME OF THE PARTICIPANT, SUCH CERTIFICATE SHALL
BEAR THE FOLLOWING (OR A SIMILAR) LEGEND:


 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS CONTAINED IN THE NEW YORK TIMES COMPANY 1991 EXECUTIVE
STOCK INCENTIVE PLAN (THE “PLAN”) APPLICABLE TO RESTRICTED STOCK AND TO THE
RESTRICTED STOCK AGREEMENT DATED (THE “AGREEMENT”), AND MAY NOT BE SOLD,
PLEDGED, TRANSFERRED, ASSIGNED, HYPOTHECATED, OR OTHERWISE DISPOSED OF OR

 

12

--------------------------------------------------------------------------------


 

ENCUMBERED IN ANY MANNER DURING THE RESTRICTED PERIOD SPECIFIED IN SUCH
AGREEMENT. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.”

 


(D)                                 DEATH OR DISABILITY. UNLESS THE COMMITTEE
SHALL OTHERWISE DETERMINE IN THE AWARD, IF A PARTICIPANT CEASES TO BE EMPLOYED
BY THE COMPANY BY REASON OF DEATH OR DISABILITY, THE RESTRICTED PERIOD COVERING
ALL SHARES OF RESTRICTED STOCK TRANSFERRED OR ISSUED TO SUCH PARTICIPANT UNDER
THE PLAN SHALL IMMEDIATELY LAPSE.


 


(E)                                  RETIREMENT. UNLESS THE COMMITTEE SHALL
OTHERWISE DETERMINE IN THE AWARD, THE RESTRICTED PERIOD COVERING ALL SHARES OF
RESTRICTED STOCK TRANSFERRED TO A PARTICIPANT UNDER THE PLAN SHALL IMMEDIATELY
LAPSE UPON SUCH PARTICIPANT’S RETIREMENT, WHETHER EARLY OR NOT.


 


(F)                                    TERMINATION OF EMPLOYMENT. UNLESS THE
COMMITTEE SHALL OTHERWISE DETERMINE IN THE AWARD OR OTHERWISE DETERMINE AT OR
AFTER THE DATE OF GRANT, IF A PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY
OTHER THAN DUE TO A CONDITION DESCRIBED IN SECTIONS 21(D) OR (E) ABOVE, ALL
SHARES OF RESTRICTED STOCK OWNED BY SUCH PARTICIPANT FOR WHICH THE RESTRICTED
PERIOD HAS NOT LAPSED SHALL REVERT BACK TO THE COMPANY UPON SUCH TERMINATION.
AUTHORIZED LEAVE OF ABSENCE OR ABSENCE IN MILITARY SERVICE SHALL CONSTITUTE
EMPLOYMENT FOR THE PURPOSES OF THIS SECTION 21(F). WHETHER ABSENCE IN GOVERNMENT
SERVICE MAY CONSTITUTE EMPLOYMENT FOR THE PURPOSES OF THE PLAN SHALL BE
CONCLUSIVELY DETERMINED BY THE COMMITTEE.


 


(G)                                 WAIVER OF FORFEITURE PROVISIONS. THE
COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY WAIVE THE FORFEITURE
PROVISIONS IN RESPECT OF ALL OR SOME OF THE RESTRICTED STOCK AWARDED TO A
PARTICIPANT.


 


(H)                                 LAPSE OF RESTRICTED PERIOD. UPON THE LAPSE
OF THE RESTRICTED PERIOD WITH RESPECT TO ANY SHARES OF RESTRICTED STOCK, SUCH
SHARES SHALL NO LONGER BE SUBJECT TO THE RESTRICTIONS IMPOSED IN THE AWARD AND
SHALL NO LONGER BE CONSIDERED RESTRICTED STOCK FOR THE PURPOSES OF THE AWARD AND
THE PLAN, AND THE COMPANY SHALL TAKE ALL APPROPRIATE STEPS TO EFFECT THE
FOREGOING.


 

PART IIC  RETIREMENT UNIT AWARDS

 


22.                               DETERMINATION OF RETIREMENT UNIT AWARDS


 

EACH YEAR THE COMMITTEE SHALL DESIGNATE THOSE PARTICIPANTS WHO SHALL RECEIVE
RETIREMENT UNIT AWARDS UNDER THE PLAN. THE COMPANY SHALL CREATE AND MAINTAIN
APPROPRIATE RECORDS OF ACCOUNT FOR EACH PARTICIPANT WHICH SHALL BE DESIGNATED AS
THE PARTICIPANT’S RETIREMENT UNIT ACCOUNT.

 


23.                               CREDITS TO RETIREMENT UNIT ACCOUNTS


 

THE COMMITTEE SHALL ALLOCATE TO EACH PARTICIPANT SELECTED TO RECEIVE A
RETIREMENT UNIT

 

13

--------------------------------------------------------------------------------


 

AWARD FOR THAT YEAR SUCH DOLLAR AMOUNT AS THE COMMITTEE SHALL DETERMINE, TAKING
INTO ACCOUNT THE VALUE OF THE PARTICIPANT’S SERVICES TO THE COMPANY. SUCH DOLLAR
AMOUNT SHALL THEREUPON BE CONVERTED INTO RETIREMENT UNITS OR FRACTIONS OF UNITS
AND CREDITED TO EACH SUCH PARTICIPANT’S RETIREMENT UNIT ACCOUNT IN A NUMBER
EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING SUCH ALLOCATED DOLLAR AMOUNT BY THE
FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK AS OF THE DATE THE ALLOCATION IS
MADE.

 


24.                               DIVIDEND CREDITS


 

At the discretion of the Committee there may also be allocated in each year to
each Participant a dollar amount equal to the cash dividends declared and paid
by the Company on the Common Stock which the Participant would have received had
such Participant been the owner of the number of shares of Common Stock equal to
the number of the whole Retirement Units (but not fractional Units) credited to
the Participant’s Retirement Unit Account; provided, however, that the total
value of such dividend equivalents shall be deducted from the amount available
for Awards under Section 13 of the Plan. The dollar amounts allocated shall be
converted into and credited to the Participant’s Retirement Unit Account as
Retirement Units or fractions thereof as set forth in Section 23 above as of the
date on which such dividends were paid by the Company. No interest shall be paid
on the dollar amount so allocated to the Retirement Unit Account of any
Participant. The Committee in its discretion may make appropriate equitable
adjustments to such Retirement Unit Accounts to account for any dividends of
property (other than cash) declared and paid by the Company on its Common Stock,
or to account for any other event described in Sections 28 and 29 hereof.

 


25.                               RESERVATION OF STOCK AND ACCOUNTING RECORDS


 

The Company shall keep records of the Participant’s Retirement Unit Account. At
the time of any allocation to a Participant’s account under Sections 23 or 24
hereof, there shall be reserved out of treasury shares of the Company a number
(which may include a fraction) of shares of Common Stock equal to the number of
Units or fraction thereof so allocated.

 


26.                               MATURITY AND PAYMENT AFTER MATURITY


 


(A)                                  THE RETIREMENT UNIT ACCOUNT OF EACH
PARTICIPANT SHALL MATURE UPON SUCH PARTICIPANT’S DEATH, RETIREMENT OR OTHER
SEPARATION FROM SERVICE.


 


(B)                                 EXCEPT AS DETERMINED BY THE COMMITTEE AT THE
TIME A RETIREMENT UNIT AWARD IS MADE, AFTER MATURITY, THE COMPANY SHALL DELIVER
TO THE PARTICIPANT (OR IN THE EVENT OF THE DEATH OF THE PARTICIPANT, AS
SPECIFIED IN SECTION 30 HEREOF) IN TEN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS,
SHARES OF COMMON STOCK EQUAL IN THE AGGREGATE TO THE NUMBER OF RETIREMENT UNITS
CREDITED TO THE PARTICIPANT’S RETIREMENT UNIT ACCOUNT. ANY FRACTION OF A UNIT
CREDITED TO THE PARTICIPANT’S ACCOUNT AT MATURITY SHALL BE PAID IN CASH WITH THE
FIRST INSTALLMENT, THE FRACTIONAL UNIT BEING CONVERTED INTO CASH AT THE FAIR
MARKET VALUE OF THE COMMON STOCK ON SUCH FIRST PAYMENT DATE. THE FIRST SUCH
INSTALLMENT SHALL BE PAID WITHIN 90 DAYS AFTER MATURITY.


 

14

--------------------------------------------------------------------------------


 


(C)                                  NOTWITHSTANDING THE PRECEDING, AS REQUIRED
BY CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED ON ACCOUNT OF RETIREMENT OR
OTHER SEPARATION FROM SERVICE (BUT NOT ON ACCOUNT OF DEATH) TO A PARTICIPANT WHO
IS A SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION FROM SERVICE BEFORE THE DATE
WHICH IS 6 MONTHS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE.
THE COMMITTEE SHALL HAVE DISCRETION TO PROVIDE FOR THE PAYMENT OF AN AMOUNT
EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON ANY
DELAYED PAYMENT. THE ACCUMULATED POSTPONED AMOUNT, WITH INTEREST FOR THE PERIOD
OF DELAY IF APPLICABLE, SHALL BE PAID TO THE PARTICIPANT IN A LUMP SUM PAYMENT
ON THE 10TH DAY AFTER THE END OF THE SIX-MONTH PERIOD. PAYMENT OF THE
ACCUMULATED POSTPONED AMOUNT (AND INTEREST, IF APPLICABLE) SHALL BE TREATED AS
MADE ON THE SPECIFIED DATE IF THE PAYMENT IS MADE AT SUCH DATE OR A LATER DATE
WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE SPECIFIED DATE (PROVIDED THE PARTICIPANT MAY NOT, DIRECTLY OR
INDIRECTLY, DESIGNATE THE YEAR OF PAYMENT).


 


IF THE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE PAYMENT OF
POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION 409A SHALL BE
PAID AS SPECIFIED IN SECTION 30 HEREOF WITHIN 90 DAYS OF THE DATE OF
PARTICIPANT’S DEATH.


 


(D)                                 SO LONG AS RETIREMENT UNITS REMAIN CREDITED
TO THE RETIREMENT UNIT ACCOUNT OF A PARTICIPANT SUBSEQUENT TO MATURITY, SUCH
ACCOUNT SHALL BE CREDITED WITH THE DOLLAR AMOUNT ALLOCATED TO THE ACCOUNT AS
DIVIDENDS AS PROVIDED FOR IN SECTION 24 HEREOF. ANY DOLLAR AMOUNT SO CREDITED
MAY BE PAID IN CASH WITH THE NEXT SUCCEEDING ANNUAL INSTALLMENT MADE UNDER
SECTION 26(B) ABOVE, OR IN SUCH MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO
SUCH CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY DOLLAR AMOUNT CREDITED TO AN ACCOUNT
AFTER MATURITY IN RESPECT OF A DIVIDEND DECLARED PRIOR TO MATURITY, SUCH DOLLAR
AMOUNTS SHALL BE CONVERTED TO RETIREMENT UNITS AS OF THE DATE OF PAYMENT AND THE
REMAINING INSTALLMENTS OF COMMON STOCK SHALL BE INCREASED ACCORDINGLY.


 

PART IID  ANNUAL PERFORMANCE AWARDS

 

27A.                      DETERMINATION OF ANNUAL PERFORMANCE AWARDS

 

(a)                                  GENERAL. Each year the Committee may make
Annual Performance Awards under this part of the Plan; provided that no
Participant may be eligible to receive an Annual Performance Award hereunder and
under the Cash Plan in the same year.

 

(b)                                 CERTAIN DEFINITIONS. For the purposes of
this Section 27A, the following terms shall have the meanings specified:

 

15

--------------------------------------------------------------------------------


 

“AFFECTED OFFICERS” SHALL MEAN THOSE EXECUTIVE OFFICERS OF THE COMPANY WHOSE
COMPENSATION IS REQUIRED TO BE DISCLOSED IN THE COMPANY’S ANNUAL PROXY STATEMENT
RELATING TO THE ELECTION OF DIRECTORS.

 

“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR
PROVISION), AND “REGULATIONS” SHALL MEAN THE REGULATIONS PROMULGATED THEREUNDER,
AS FROM TIME TO TIME IN EFFECT.

 

“ELIGIBLE PARTICIPANTS” SHALL HAVE THE MEANING SET FORTH IN SUBSECTION (C)
BELOW.

 

“PERFORMANCE ADJUSTMENT” MEANS, FOR ANY YEAR, A FACTOR RANGING FROM 0% TO 200%,
BASED UPON THE ACHIEVEMENT OF PERFORMANCE GOAL TARGETS ESTABLISHED BY THE
COMMITTEE, THAT, WHEN MULTIPLIED BY AN ELIGIBLE PARTICIPANT’S TARGET AWARD,
DETERMINES THE AMOUNT OF SUCH ELIGIBLE PARTICIPANT’S ANNUAL PERFORMANCE AWARD
FOR SUCH YEAR.

 

“PERFORMANCE GOAL” MEANS, FOR ANY YEAR, THE BUSINESS CRITERIA SELECTED BY THE
COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH YEAR OF THE COMPANY (OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF) FROM ONE OR MORE OF THE FOLLOWING:

 


(I)                                    EARNINGS PER SHARE OF THE COMPANY FOR THE
YEAR;


 


(II)                                 NET INCOME OF THE COMPANY FOR THE YEAR;


 


(III)                              RETURN ON ASSETS OF THE COMPANY FOR THE YEAR
(NET INCOME OF THE COMPANY FOR THE YEAR DIVIDED BY AVERAGE TOTAL ASSETS DURING
SUCH YEAR);


 


(IV)                             RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY
FOR THE YEAR (NET INCOME OF THE COMPANY FOR THE YEAR DIVIDED BY AVERAGE
STOCKHOLDER’S EQUITY DURING SUCH YEAR);


 


(V)                                 OPERATING PROFIT OR OPERATING MARGINS OF THE
COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR;


 


(VI)                              CASH FLOW OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE YEAR;


 


(VII)                           INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT
THE END OF EACH YEAR;


 


(VIII)                        REVENUE GROWTH OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE YEAR; AND


 


(IX)                                IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE
COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR.


 


“PERFORMANCE GOAL TARGET” MEANS, FOR ANY PERFORMANCE GOAL, THE LEVELS OF
PERFORMANCE DURING A YEAR UNDER SUCH PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE TO DETERMINE THE PERFORMANCE ADJUSTMENT TO AN ELIGIBLE PARTICIPANT’S
TARGET AWARD FOR SUCH YEAR.


 

16

--------------------------------------------------------------------------------


 

“TARGET AWARD” MEANS, FOR ANY YEAR, WITH RESPECT TO AN ELIGIBLE PARTICIPANT, THE
DOLLAR AMOUNT SET BY THE COMMITTEE THAT, WHEN MULTIPLIED BY THE APPLICABLE
PERFORMANCE ADJUSTMENT, DETERMINES THE DOLLAR AMOUNT OF SUCH ELIGIBLE
PARTICIPANT’S ANNUAL PERFORMANCE AWARD.

 


(C)                                  ELIGIBILITY. ANNUAL PERFORMANCE AWARDS ARE
AVAILABLE EACH YEAR ONLY TO PLAN PARTICIPANTS WHO ARE DESIGNATED BY THE
COMMITTEE, PRIOR TO MARCH 31 OF SUCH YEAR (OR PRIOR TO SUCH LATER DATE AS
PERMITTED BY CODE SECTION 162(M) AND THE REGULATIONS), AS LIKELY TO BE AFFECTED
OFFICERS FOR SUCH YEAR, WHOSE ANNUAL SALARY AND BONUS FOR SUCH YEAR ARE EXPECTED
TO EXCEED $1,000,000 AND WHO ARE NOT DESIGNATED BY THE COMMITTEE AS ELIGIBLE FOR
AN ANNUAL PERFORMANCE AWARD UNDER THE CASH PLAN FOR SUCH YEAR (“ELIGIBLE
PARTICIPANTS”).


 


(D)                                 DETERMINATION OF ANNUAL PERFORMANCE AWARDS.
PRIOR TO MARCH 31 OF EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE
SECTION 162(M) AND THE REGULATIONS), THE COMMITTEE WILL DETERMINE THE ELIGIBLE
PARTICIPANTS FOR SUCH YEAR, WILL DESIGNATE THOSE ELIGIBLE PARTICIPANTS WHO WILL
BE ENTITLED TO EARN AN ANNUAL PERFORMANCE AWARD FOR SUCH YEAR UNDER THIS PLAN,
AND WILL ESTABLISH FOR EACH SUCH ELIGIBLE PARTICIPANT FOR SUCH YEAR: (I) A
TARGET AWARD, (II) ONE OR MORE PERFORMANCE GOALS, AND (III) FOR EACH SUCH
PERFORMANCE GOAL, A PERFORMANCE GOAL TARGET, THE METHOD BY WHICH ACHIEVEMENT
THEREOF WILL BE MEASURED AND A SCHEDULE OF PERFORMANCE ADJUSTMENT FACTORS
CORRESPONDING TO VARYING LEVELS OF PERFORMANCE GOAL TARGET ACHIEVEMENT. IN THE
EVENT MORE THAN ONE PERFORMANCE GOAL IS ESTABLISHED FOR ANY ELIGIBLE
PARTICIPANT, THE COMMITTEE SHALL AT THE SAME TIME ESTABLISH THE WEIGHTING OF
EACH SUCH PERFORMANCE GOAL IN DETERMINING SUCH ELIGIBLE PARTICIPANT’S ANNUAL
PERFORMANCE AWARD. NOTWITHSTANDING ANYTHING IN THIS SECTION 27A TO THE CONTRARY,
THE ANNUAL PERFORMANCE AWARD PAYABLE TO ANY ELIGIBLE PARTICIPANT IN ANY YEAR MAY
NOT EXCEED $3.0 MILLION.


 


(E)                                  PAYMENT OF ANNUAL PERFORMANCE AWARDS.
SUBJECT TO SUBSECTION (F) BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO
WHICH THE PERFORMANCE GOAL TARGET OR TARGETS UNDER THE PERFORMANCE GOAL OR GOALS
HAVE BEEN MET OR EXCEEDED, ANNUAL PERFORMANCE AWARDS WILL BE PAID BY MARCH 15
AFTER THE END OF THE YEAR TO WHICH THEY RELATE, UNLESS ADMINISTRATIVELY
IMPOSSIBLE TO DO SO. IN THE DISCRETION OF THE COMMITTEE, AN ANNUAL PERFORMANCE
AWARD MAY BE PAID IN CASH, SHARES OF COMMON STOCK, SHARES OF RESTRICTED STOCK
(SUBJECT TO THE PROVISIONS OF SECTION 21 HEREOF), RETIREMENT UNITS (SUBJECT TO
THE PROVISIONS OF SECTIONS 23-26 HEREOF) OR ANY COMBINATION THEREOF. FOR THIS
PURPOSE, SHARES OF COMMON STOCK SHALL BE VALUED AT FAIR MARKET VALUE, AND
RESTRICTED STOCK AND RETIREMENT UNITS SHALL BE DEEMED TO HAVE A VALUE EQUAL TO
THE FAIR MARKET VALUE OF THE UNDERLYING COMMON STOCK, IN EACH CASE AS OF THE
DATE OF THE COMMITTEE’S DETERMINATION TO PAY SUCH ANNUAL PERFORMANCE AWARD IN
SUCH FORM OR FORMS. IF PERMITTED BY THE REGULATIONS AND CODE SECTION 162(M), THE
COMMITTEE MAY DETERMINE TO PAY A PORTION OF AN ANNUAL PERFORMANCE AWARD IN
DECEMBER OF THE YEAR TO WHICH IT RELATES. THE COMMITTEE MAY NOT INCREASE THE
AMOUNT OF AN ANNUAL PERFORMANCE


 

17

--------------------------------------------------------------------------------


 


AWARD THAT WOULD OTHERWISE BE PAYABLE UPON ACHIEVEMENT OF THE PERFORMANCE TARGET
OR TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE PARTICIPANT’S ANNUAL PERFORMANCE
AWARD IN ITS DISCRETION. SUBJECT TO SECTION 14(C) ABOVE, NO ANNUAL PERFORMANCE
AWARD WILL BE PAYABLE TO ANY ELIGIBLE PARTICIPANT WHO IS NOT AN EMPLOYEE OF THE
COMPANY ON THE LAST DAY OF THE YEAR TO WHICH SUCH ANNUAL PERFORMANCE AWARD
RELATES.


 


(F)                                    DEFERRAL OF ANNUAL PERFORMANCE AWARDS. IF
THE COMMITTEE DETERMINES THAT SOME PORTION OF AN ANNUAL PERFORMANCE AWARD TO AN
ELIGIBLE PARTICIPANT SHALL BE TREATED AS A DEFERRED ANNUAL PERFORMANCE AWARD AND
BE PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE ELIGIBLE PARTICIPANT
WILL BE NOTIFIED IN WRITING AT THE TIME SUCH ANNUAL PERFORMANCE AWARD IS MADE
WHEN SUCH DEFERRED ANNUAL PERFORMANCE AWARD SHALL BE PAID AND OVER WHAT PERIOD
OF TIME. A DEFERRED AWARD IN THE FORM OF SHARES OF COMMON STOCK SHALL BE SUBJECT
TO THE PROVISIONS OF SECTION 19(B) HEREOF. IN THE CASE OF A DEFERRED AWARD IN
THE FORM OF CASH, THE COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE FOR THE
PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED BY THE
COMMITTEE, ON SUCH DEFERRED CASH ANNUAL PERFORMANCE AWARD. ANY AMOUNTS PROVIDED
FOR PURSUANT TO THE PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH A MANNER, AT
SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE SHALL IN ITS
SOLE DISCRETION DETERMINE; PROVIDED, HOWEVER, THAT (I) THE TIME AND CONDITION
FOR PAYMENT SHALL BE PROVIDED IN WRITING TO THE PARTICIPANT AT THE TIME THE
ANNUAL PERFORMANCE AWARD IS MADE, AND (II) THE TOTAL AMOUNT OF SUCH INTEREST
SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS UNDER THE FORMULA
DESCRIBED IN SECTION 13 OF THE PLAN.


 


(G)                                 CODE SECTION 162(M). IT IS THE INTENT OF THE
COMPANY THAT ANNUAL PERFORMANCE AWARDS SATISFY, AND THIS SECTION 27A BE
INTERPRETED IN A MANNER THAT SATISFIES, THE APPLICABLE REQUIREMENTS OF CODE
SECTION 162(M) AND THE REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR
ANNUAL PERFORMANCE AWARDS TO AFFECTED OFFICERS IS NOT DISALLOWED IN WHOLE OR IN
PART BY OPERATION OF CODE SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR OF
ANY ANNUAL PERFORMANCE AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH SUCH
INTENT, THAT PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS TO AVOID
SUCH CONFLICT. TO THE EXTENT OF ANY IRRECONCILABLE CONFLICT WITH SUCH INTENT,
SUCH PROVISION SHALL BE DEEMED VOID AS APPLICABLE TO ELIGIBLE PARTICIPANTS.


 


(H)                                 CODE SECTION 409A. TO THE EXTENT NECESSARY
TO COMPLY WITH CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED WITH RESPECT TO
AN ANNUAL PERFORMANCE AWARD AS A RESULT OF SEPARATION FROM SERVICE TO AN
ELIGIBLE PARTICIPANT WHO IS A SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION FROM
SERVICE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE ELIGIBLE
PARTICIPANT’S SEPARATION FROM SERVICE. THE COMMITTEE SHALL HAVE DISCRETION TO
PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR
RATES FIXED BY THE COMMITTEE, ON ANY DELAYED PAYMENT. THE ACCUMULATED POSTPONED
AMOUNT, WITH INTEREST FOR THE PERIOD OF DELAY IF APPLICABLE, SHALL BE PAID TO
THE ELIGIBLE PARTICIPANT IN A LUMP SUM


 

18

--------------------------------------------------------------------------------



 


PAYMENT ON THE 10TH DAY AFTER THE END OF THE SIX-MONTH PERIOD. PAYMENT OF THE
ACCUMULATED POSTPONED AMOUNT (AND INTEREST, IF APPLICABLE) SHALL BE TREATED AS
MADE ON THE SPECIFIED DATE IF THE PAYMENT IS MADE AT SUCH DATE OR A LATER DATE
WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE SPECIFIED DATE (PROVIDED THE ELIGIBLE PARTICIPANT MAY NOT,
DIRECTLY OR INDIRECTLY, DESIGNATE THE YEAR OF PAYMENT).


 


IF THE ELIGIBLE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE
PAYMENT OF POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION
409A SHALL BE PAID AS SPECIFIED IN SECTION 30 HEREOF WITHIN 90 DAYS OF THE DATE
OF ELIGIBLE PARTICIPANT’S DEATH.


 

PART IIE  PERFORMANCE OR OTHER AWARDS

 


27.                               DETERMINATION OF PERFORMANCE AND OTHER AWARDS


 


(A)                                  EACH YEAR THE COMMITTEE IN ITS SOLE
DISCRETION MAY AUTHORIZE OTHER FORMS OF AWARDS SUCH AS, BUT NOT LIMITED TO,
PERFORMANCE AWARDS, IF THE COMMITTEE DEEMS IT APPROPRIATE TO DO SO IN ORDER TO
FURTHER THE PURPOSES OF THE PLAN.


 


(B)                                 A “PERFORMANCE AWARD” SHALL MEAN AN AWARD
WHICH ENTITLES THE PARTICIPANT TO RECEIVE COMMON STOCK, RESTRICTED STOCK,
RETIREMENT UNITS, OPTIONS UNDER PART I OF THE PLAN OR OTHER COMPENSATION (WHICH
MAY INCLUDE CASH), OR ANY COMBINATION THEREOF, IN AN AMOUNT WHICH DEPENDS UPON
THE FINANCIAL PERFORMANCE OF THE COMPANY DURING A STATED PERIOD OF MORE THAN ONE
YEAR. PERFORMANCE FOR THIS PURPOSE MAY BE MEASURED BY THE GROWTH IN BOOK VALUE
OF THE COMMON STOCK, AN INCREASE IN PER SHARE EARNINGS OF THE COMPANY, AN
INCREASE IN OPERATING CASH FLOW, OR ANY OTHER INDICATORS SPECIFIED BY THE
COMMITTEE. THE COMMITTEE SHALL ALSO FIX THE PERIOD DURING WHICH SUCH PERFORMANCE
IS TO BE MEASURED, THE VALUE OF A PERFORMANCE AWARD FOR PURPOSES OF PROVIDING
FOR THE ACCRUAL PURSUANT TO SECTION 13 OF THE PLAN AND THE FORM OF PAYMENT TO BE
MADE IN RESPECT OF THE PERFORMANCE AWARD.


 

PART IIF  LONG-TERM PERFORMANCE AWARDS

 

28A.                      DETERMINATION OF LONG-TERM PERFORMANCE AWARDS

 


(A)                                  GENERAL. EACH YEAR THE COMMITTEE SHALL
DESIGNATE THOSE PARTICIPANTS WHO SHALL BE ELIGIBLE TO RECEIVE LONG-TERM
PERFORMANCE AWARDS UNDER THIS PART OF THE PLAN.


 


(B)                                 CERTAIN DEFINITIONS. FOR PURPOSES OF THIS
SECTION 28A, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED:


 

19

--------------------------------------------------------------------------------


 

“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (OR ANY SUCCESSOR PROVISION), AND “REGULATIONS” SHALL MEAN THE
REGULATIONS PROMULGATED THEREUNDER, AS FROM TIME TO TIME IN EFFECT.

 

“ELIGIBLE PARTICIPANTS” SHALL MEAN CERTAIN KEY BUSINESS LEADERS AND SENIOR
MANAGEMENT OF THE COMPANY AS DETERMINED IN THE DISCRETION OF THE COMMITTEE.

 

“LONG-TERM PERFORMANCE GOAL” MEANS, FOR ANY PERFORMANCE PERIOD, THE BUSINESS
CRITERIA SELECTED BY THE COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH
PERFORMANCE PERIOD OF THE COMPANY (OR OF A DIVISION, SUBSIDIARY OR GROUP
THEREOF) FROM ONE OR MORE OF THE FOLLOWING:

 


(X)                                 EARNINGS PER SHARE OF THE COMPANY FOR THE
PERFORMANCE PERIOD;


 


(XI)                              NET INCOME OF THE COMPANY FOR THE PERFORMANCE
PERIOD;


 


(XII)                           RETURN ON ASSETS OF THE COMPANY FOR THE
PERFORMANCE PERIOD (NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD DIVIDED
BY AVERAGE TOTAL ASSETS FOR SUCH PERFORMANCE PERIOD);


 


(XIII)                        RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY FOR
THE PERFORMANCE PERIOD (NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD
DIVIDED BY AVERAGE STOCKHOLDER’S EQUITY FOR SUCH PERFORMANCE PERIOD);


 


(XIV)                       OPERATING PROFIT OR OPERATING MARGINS OF THE COMPANY
OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD;


 


(XV)                          CASH FLOW OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD;


 


(XVI)                       INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT THE
END OF THE PERFORMANCE PERIOD;


 


(XVII)                    REVENUE GROWTH OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD; AND


 


(XVIII)                 IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE COMPANY OR
OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD.


 

“LONG-TERM PERFORMANCE GOAL TARGET” MEANS, FOR ANY LONG-TERM PERFORMANCE GOAL,
THE LEVELS OF PERFORMANCE DURING A PERFORMANCE PERIOD UNDER SUCH LONG-TERM
PERFORMANCE GOAL ESTABLISHED BY THE COMMITTEE TO DETERMINE AN ELIGIBLE
PARTICIPANT’S MAXIMUM LONG-TERM PERFORMANCE AWARD.

 

“PERFORMANCE PERIOD” MEANS THE PERIOD IN EXCESS OF ONE YEAR COMMENCING ON
JANUARY 1 OF THE YEAR IN WHICH THE COMMITTEE MAKES THE LONG-TERM PERFORMANCE
AWARD TO AN ELIGIBLE PARTICIPANT.

 


(C)                                  ELIGIBILITY. LONG-TERM PERFORMANCE AWARDS
ARE AVAILABLE EACH YEAR TO ELIGIBLE


 

20

--------------------------------------------------------------------------------



 


PARTICIPANTS WHO ARE DESIGNATED BY THE COMMITTEE, PRIOR TO MARCH 31 OF SUCH YEAR
(OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE SECTION 162(M) AND THE
REGULATIONS).


 


(D)                                 DETERMINATION OF LONG-TERM PERFORMANCE
AWARDS. PRIOR TO MARCH 31 OF EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED
BY CODE SECTION 162(M) AND THE REGULATIONS), THE COMMITTEE WILL DESIGNATE THE
ELIGIBLE PARTICIPANTS WHO WILL BE ENTITLED TO EARN A LONG-TERM PERFORMANCE AWARD
FOR SUCH PERFORMANCE PERIOD UNDER THIS PLAN, AND WILL ESTABLISH FOR EACH SUCH
ELIGIBLE PARTICIPANT FOR SUCH PERFORMANCE PERIOD (I) ONE OR MORE LONG-TERM
PERFORMANCE GOALS, AND (II) FOR EACH SUCH LONG-TERM PERFORMANCE GOAL, A
LONG-TERM PERFORMANCE GOAL TARGET AND THE METHOD BY WHICH ACHIEVEMENT THEREOF
WILL BE MEASURED. IN THE EVENT THAT MORE THAN ONE LONG-TERM PERFORMANCE GOAL IS
ESTABLISHED FOR ANY ELIGIBLE PARTICIPANT, THE COMMITTEE SHALL AT THE SAME TIME
ESTABLISH THE WEIGHTING OF EACH SUCH LONG-TERM PERFORMANCE GOAL IN DETERMINING
SUCH ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE AWARD. NOTWITHSTANDING
ANYTHING IN THIS SECTION 28A TO THE CONTRARY, THE LONG-TERM PERFORMANCE AWARD
PAYABLE TO ANY ELIGIBLE PARTICIPANT IN ANY PERFORMANCE PERIOD MAY NOT EXCEED
$3.0 MILLION.


 


(E)                                  PAYMENT OF LONG TERM PERFORMANCE AWARDS.
SUBJECT TO SUBSECTION (G) BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO
WHICH THE LONG-TERM PERFORMANCE GOAL TARGET OR TARGETS UNDER THE LONG-TERM
PERFORMANCE GOAL OR GOALS HAVE BEEN MET OR EXCEEDED, LONG-TERM PERFORMANCE
AWARDS WILL BE PAID IN CASH BY MARCH 15 AFTER THE END OF THE YEAR IN WHICH THE
PERFORMANCE PERIOD ENDS, UNLESS ADMINISTRATIVELY IMPOSSIBLE TO DO SO. IF
PERMITTED BY THE REGULATIONS AND CODE SECTION 162(M), THE COMMITTEE MAY
DETERMINE TO PAY A PORTION OF A LONG-TERM PERFORMANCE AWARD IN DECEMBER OF THE
LAST YEAR OF THE PERFORMANCE PERIOD TO WHICH IT RELATES. THE COMMITTEE MAY NOT
INCREASE THE AMOUNT OF A LONG-TERM PERFORMANCE AWARD THAT WOULD OTHERWISE BE
PAYABLE UPON THE ACHIEVEMENT OF THE LONG-TERM PERFORMANCE GOAL TARGET OR
TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE
AWARD IN ITS DISCRETION. SUBJECT TO SECTIONS 14(C) AND 28A(G), NO LONG-TERM
PERFORMANCE AWARD WILL BE PAYABLE TO ANY ELIGIBLE PARTICIPANT WHO IS NOT AN
EMPLOYEE OF THE COMPANY ON THE LAST DAY OF THE PERFORMANCE PERIOD TO WHICH SUCH
LONG-TERM PERFORMANCE AWARD RELATES.


 


(F)                                    TERMINATION OF EMPLOYMENT BECAUSE OF
DEATH, DISABILITY OR RETIREMENT. IN THE EVENT THAT AN ELIGIBLE PARTICIPANT
TERMINATES EMPLOYMENT BECAUSE OF DEATH, DISABILITY OR RETIREMENT, SUCH ELIGIBLE
PARTICIPANT, OR IN THE EVENT OF DEATH SUCH PERSON AS DETERMINED IN ACCORDANCE
WITH SECTION 30, SHALL BE PAID A PRO RATA PORTION OF SUCH ELIGIBLE PARTICIPANT’S
LONG-TERM PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAYABLE UPON THE ACHIEVEMENT
OF THE LONG-TERM PERFORMANCE GOAL TARGET OR TARGETS HAD THE PARTICIPANT
CONTINUED EMPLOYMENT UNTIL THE END OF THE PERFORMANCE PERIOD. SUCH PRO RATA
LONG-TERM PERFORMANCE AWARD SHALL NOT BE PAID UNTIL THE END OF THE PERFORMANCE
PERIOD TO WHICH SUCH LONG-TERM AWARD RELATES.


 


(G)                                 DEFERRAL AND ALTERNATIVE FORM OF PAYMENT OF
LONG-TERM PERFORMANCE AWARDS. IF THE COMMITTEE DETERMINES THAT SOME PORTION OF A
LONG-TERM PERFORMANCE AWARD TO AN ELIGIBLE PARTICIPANT SHALL BE TREATED AS A
DEFERRED LONG-TERM PERFORMANCE AWARD AND PAYABLE IN ANNUAL OR OTHER PERIODIC
INSTALLMENTS, THE


 

21

--------------------------------------------------------------------------------



 


ELIGIBLE PARTICIPANT WILL BE NOTIFIED IN WRITING AT THE TIME SUCH LONG-TERM
PERFORMANCE AWARD IS MADE WHEN SUCH DEFERRED LONG-TERM PERFORMANCE AWARD SHALL
BE PAID AND OVER WHAT PERIOD OF TIME. THE COMMITTEE SHALL HAVE THE DISCRETION TO
PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR
RATES FIXED BY THE COMMITTEE, ON ANY DEFERRED LONG-TERM PERFORMANCE AWARD. ANY
AMOUNTS PROVIDED FOR PURSUANT TO THE PRECEDING SENTENCE SHALL BECOME PAYABLE IN
SUCH MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS AS THE
COMMITTEE SHALL IN ITS SOLE DISCRETION DETERMINE; PROVIDED, HOWEVER, THAT (I)
THE TIME AND CONDITION FOR PAYMENT SHALL BE PROVIDED IN WRITING TO THE ELIGIBLE
PARTICIPANT AT THE TIME THE LONG-TERM PERFORMANCE AWARD IS MADE, AND (II) THE
TOTAL AMOUNT OF SUCH INTEREST SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT
AVAILABLE FOR AWARDS UNDER THE FORMULA DESCRIBED IN SECTION 5 OF THE PLAN.
FURTHERMORE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE THAT SUCH
LONG-TERM PERFORMANCE AWARD SHALL BE PAID IN SHARES OF COMMON STOCK OR IN THE
FORM OF RETIREMENT UNITS (SUBJECT TO THE PROVISIONS OF SECTIONS 23-26 HEREOF).
FOR THIS PURPOSE, SHARES OF COMMON STOCK SHALL BE VALUED AT FAIR MARKET VALUE,
AND RETIREMENT UNITS SHALL BE DEEMED TO HAVE A VALUE EQUAL TO THE FAIR MARKET
VALUE OF THE UNDERLYING COMMON STOCK, IN EACH CASE AS OF THE DATE OF THE
COMMITTEE’S DETERMINATION TO PAY SUCH LONG-TERM PERFORMANCE AWARD IN SUCH FORM.


 


(H)                                 CODE SECTION 162(M). IT IS THE INTENT OF THE
COMPANY THAT LONG-TERM PERFORMANCE AWARDS SATISFY, AND THIS SECTION 28A BE
INTERPRETED IN A MANNER THAT SATISFIES, THE APPLICABLE REQUIREMENT OF CODE
SECTION 162(M) AND THE REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR
LONG-TERM PERFORMANCE AWARDS TO ELIGIBLE PARTICIPANTS IS NOT DISALLOWED IN WHOLE
OR IN PART BY OPERATION OF CODE SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR
OF ANY LONG-TERM PERFORMANCE AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH
SUCH INTENT, THAT PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS TO
AVOID SUCH CONFLICT. TO THE EXTENT OF ANY IRRECONCILABLE CONFLICT WITH SUCH
INTENT, SUCH PROVISION SHALL BE DEEMED VOID AS APPLICABLE TO ANY PARTICIPANT
WHOSE COMPENSATION IS SUBJECT TO CODE SECTION 162(M).


 


(I)                                     CODE SECTION 409A. TO THE EXTENT
NECESSARY TO COMPLY WITH CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED WITH
RESPECT TO A LONG-TERM PERFORMANCE AWARD AS A RESULT OF SEPARATION FROM SERVICE
TO AN ELIGIBLE PARTICIPANT WHO IS A SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION
FROM SERVICE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE ELIGIBLE
PARTICIPANT’S SEPARATION FROM SERVICE. THE COMMITTEE SHALL HAVE DISCRETION TO
PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR
RATES FIXED BY THE COMMITTEE, ON ANY DELAYED PAYMENT. THE ACCUMULATED POSTPONED
AMOUNT, WITH INTEREST FOR THE PERIOD OF DELAY IF APPLICABLE, SHALL BE PAID TO
THE ELIGIBLE PARTICIPANT IN A LUMP SUM PAYMENT ON THE 10TH DAY AFTER THE END OF
THE SIX-MONTH PERIOD. PAYMENT OF THE ACCUMULATED POSTPONED AMOUNT (AND INTEREST,
IF APPLICABLE) SHALL BE TREATED AS MADE ON THE SPECIFIED DATE IF THE PAYMENT IS
MADE AT SUCH DATE OR A LATER DATE WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY
THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE SPECIFIED DATE (PROVIDED THE
ELIGIBLE PARTICIPANT MAY NOT, DIRECTLY OR INDIRECTLY, DESIGNATE THE YEAR OF
PAYMENT).


 


IF THE ELIGIBLE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE
PAYMENT OF


 

22

--------------------------------------------------------------------------------


 


POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION 409A SHALL BE
PAID AS SPECIFIED IN SECTION 30 HEREOF WITHIN 90 DAYS OF THE DATE OF ELIGIBLE
PARTICIPANT’S DEATH.


 

PART III  GENERAL PROVISIONS

 


28.                               STOCK DIVIDEND OR STOCK SPLIT


 

If at any time the Company shall take any action whether by stock dividend,
stock split, combination of shares, or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, (i) the number of shares of Common Stock
then subject to deferred Awards, credited to Retirement Unit Accounts (matured
or unmatured) or set aside for Performance or Other Awards, (ii) the number of
outstanding Options, the number of shares of Common Stock for which such Options
are exercisable and the exercise price thereof, (iii) the number of shares of
Common Stock reserved for Awards, (iv) the number of shares of Common Stock
reserved for Options, and (v) the maximum number of shares with respect to which
Options may be granted to any key employee in any calendar year under Section
6(b), shall be increased or decreased in the same proportion. The Committee
shall make an appropriate equitable adjustment to the provisions of Section
13(a) to take account of such increase or decrease in issued and outstanding
shares. The Committee in its discretion may make appropriate equitable
adjustments respecting deferred Stock Awards, Retirement Units, Annual
Performance Awards, Long-Term Performance Awards, Performance or Other Awards
and outstanding Options to take account of a dividend by the Company of property
other than cash. All such adjustments shall be made by the Committee whose
determination shall be conclusive and binding upon all Participants and any
person claiming under or through any Participant.

 


29.                               RECLASSIFICATION OR MERGER


 

If at any time the Company reclassifies or otherwise changes its issued and
outstanding Common Stock (other than in par value) or the Company and one or
more corporations merge and the Company is the surviving corporation of such
merger, then each Stock Award, Retirement Unit (matured or unmatured), Annual
Performance Award, Performance or Other Award which at the time of such
reclassification or merger is credited as a Stock Award, Retirement Unit, Annual
Performance Award, Long-Term Performance Award, Performance or Other Award shall
thereafter be deemed to be the equivalent of (and all Units thereafter credited
to a Retirement Unit Account shall be computed with reference to), and
outstanding Options shall be exercisable for, the shares of stock or other
securities of the Company which pursuant to the terms of such reclassification
or merger are issued with respect to each share of Common Stock. The Committee
shall also make an appropriate equitable adjustment to the provisions of
Sections 6(b) and 13(a) to take account of such event. All such adjustments
shall be made by the Committee whose determination shall be conclusive and
binding upon all Participants and any person claiming under or through any
Participant.

 

23

--------------------------------------------------------------------------------


 


30.                               NON-ALIENATION OF BENEFITS


 

Except as herein specifically provided, no right or unpaid benefit under this
Plan shall be subject to alienation, assignment, pledge or charge and any
attempt to alienate, assign, pledge or charge the same shall be void. If any
Participant or person entitled to the benefits hereunder should attempt to
alienate, assign, pledge or charge any benefit hereunder, then such benefit
shall, in the discretion of the Committee, cease. Notwithstanding the foregoing,
rights and benefits hereunder shall pass by will or the laws of descent and
distribution in the following order: (i) to beneficiaries so designated by the
Participant; if none, then (ii) to a legal representative of the Participant; if
none, then (iii) to the persons entitled thereto as determined by a court of
competent jurisdiction. Awards so passing shall be made at such times and in
such manner as if the Participant were living.

 


31.                               WITHHOLDING OR DEDUCTION FOR TAXES


 

If at any time specified herein for the making of any payment or delivery of any
Common Stock to any Participant or beneficiary, any law or regulation of any
governmental authority having jurisdiction in the premises shall require the
Company to withhold, or to make any deduction for, any taxes or take any other
action in connection with the payment or delivery then to be made, such payment
or delivery shall be deferred until such withholding or deduction shall have
been provided for by the Participant or beneficiary, or other appropriate action
shall have been taken. The amount of any such tax shall be computed by the
Company in a manner consistent with applicable law. The Participant or
beneficiary may satisfy the obligation for such withholding or deduction in
whole or in part by electing to deliver shares of Common Stock already owned and
having a value (as determined by Committee rule consistent with applicable law)
equal to the amount to be withheld or deducted.

 


32.                               ADMINISTRATION EXPENSES


 

The entire expense of administering this Plan shall be borne by the Company.

 


33.                               GENERAL CONDITIONS


 


(A)                                  THE BOARD IN ITS DISCRETION MAY FROM TIME
TO TIME AMEND, SUSPEND OR TERMINATE ANY OR ALL OF THE PROVISIONS OF THIS PLAN,
PROVIDED THAT NO CHANGE MAY BE MADE WHICH WOULD PREVENT INCENTIVE STOCK OPTIONS
GRANTED UNDER THE PLAN FROM BEING INCENTIVE STOCK OPTIONS AS DESCRIBED THEREIN
WITHOUT THE CONSENT OF THE OPTIONEES CONCERNED, AND FURTHER PROVIDED THAT THE
BOARD MAY NOT MAKE ANY AMENDMENT WHICH (1) CHANGES THE CLASS OF PERSONS ELIGIBLE
FOR INCENTIVE STOCK OPTIONS, OR (2) INCREASES THE TOTAL NUMBER OF SHARES FOR
WHICH OPTIONS MAY BE GRANTED UNDER SECTION 6(C), OR (3) MATERIALLY AFFECTS THE
PROVISIONS OF SECTIONS 13(A) OR (B) OF THE PLAN, OR (4) MATERIALLY INCREASES THE
BENEFITS ACCRUING TO PARTICIPANTS UNDER THE PLAN (PROVIDED THAT CHANGES IN THE
VESTING AND EXERCISE PERIODS FOR OPTIONS FOR PARTICIPANTS WHO LEAVE THE COMPANY
MAY BE EFFECTED BY THE BOARD OR THE COMMITTEE WITHOUT STOCKHOLDER APPROVAL), OR
(5) INCREASES THE TOTAL NUMBER OF SHARES AUTHORIZED UNDER SECTION 13(F) FOR
WHICH AWARDS MAY BE GRANTED, WITHOUT THE CONSENT AND APPROVAL OF THE HOLDERS OF
A MAJORITY OF THE OUTSTANDING SHARES OF


 

24

--------------------------------------------------------------------------------



 


CLASS A AND CLASS B COMMON STOCK OF THE COMPANY ENTITLED TO VOTE THEREON, VOTING
TOGETHER AS ONE CLASS. THE FOREGOING PROVISIONS SHALL NOT BE CONSTRUED TO
PREVENT THE COMMITTEE FROM EXERCISING ITS DISCRETION, OR TO LIMIT SUCH
DISCRETION, TO INCREASE THE TOTAL NUMBER OF SHARES FOR WHICH OPTIONS MAY BE
GRANTED UNDER SECTION 6(B) OR THE TOTAL NUMBER OF SHARES AUTHORIZED UNDER
SECTION 13(F) FOR WHICH AWARDS MAY BE GRANTED, AS EXPRESSLY PERMITTED BY
SECTIONS 28 AND 29 HEREOF, OR TO ADJUST THE PROVISIONS OF SECTIONS 13(A) AND (B)
HEREOF AS EXPRESSLY PERMITTED BY SECTIONS 13(B), 28 AND 29 HEREOF, OR OTHERWISE
TO EXERCISE ANY DISCRETION TO THE EXTENT EXPRESSLY AUTHORIZED HEREUNDER.


 


(B)                                 NOTHING CONTAINED IN THE PLAN SHALL PROHIBIT
THE COMPANY FROM ESTABLISHING INCENTIVE COMPENSATION ARRANGEMENTS IN ADDITION TO
THIS PLAN AND THE CASH PLAN. PAYMENTS MADE UNDER ANY SUCH SEPARATE ARRANGEMENTS
SHALL NOT BE INCLUDED IN OR CONSIDERED A PART OF THE MAXIMUM DOLLAR AMOUNT
AVAILABLE FOR AWARDS UNDER THE PLAN AND CASH PLAN, OR NUMBER OF SHARES AVAILABLE
FOR AWARDS OR OPTIONS UNDER THE PLAN, AND SHALL NOT BE CHARGED AGAINST THE
DOLLAR OR SHARE AMOUNTS AVAILABLE FOR AWARDS UNDER THE PLAN AND CASH PLAN OR
OPTIONS UNDER THE PLAN. IN THE DISCRETION OF THE COMMITTEE, EMPLOYEES SHALL BE
ELIGIBLE TO PARTICIPATE IN SUCH OTHER ARRANGEMENTS, AS WELL AS THE PLAN AND CASH
PLAN, IN THE SAME YEAR.


 


(C)                                  NOTHING IN THIS PLAN SHALL BE DEEMED TO
LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AT ANY TIME.


 


(D)                                 THE COMMITTEE MAY PROMULGATE RULES AND
REGULATIONS RELATING TO THE ADMINISTRATION AND INTERPRETATION OF, AND PROCEDURES
UNDER, THE PLAN. ANY DECISION OR ACTION TAKEN BY THE COMPANY, THE BOARD OR THE
COMMITTEE ARISING OUT OF OR IN CONNECTION WITH THE CONSTRUCTION, ADMINISTRATION,
INTERPRETATION AND EFFECT OF THE PLAN SHALL BE CONCLUSIVE AND BINDING UPON ALL
PARTICIPANTS AND ANY PERSON CLAIMING UNDER OR THROUGH ANY PARTICIPANT.


 


(E)                                  NO MEMBER OF THE BOARD OR OF THE COMMITTEE
SHALL BE LIABLE FOR ANY ACT OR ACTION, WHETHER OF COMMISSION OR OMISSION, TAKEN
BY ANY OTHER MEMBER OR BY ANY OFFICER, AGENT OR EMPLOYEE, NOR FOR ANYTHING DONE
OR OMITTED TO BE DONE BY SUCH DIRECTOR EXCEPT IN CIRCUMSTANCES INVOLVING ACTUAL
BAD FAITH.


 


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN, THE COMPANY SHALL NOT BE OBLIGATED TO MAKE ANY AWARD, ISSUE ANY
SHARES OF COMMON STOCK, OR GRANT ANY OPTION WITH RESPECT THERETO, UNLESS IT IS
ADVISED BY COUNSEL OF ITS SELECTION THAT IT MAY DO SO WITHOUT VIOLATION OF THE
APPLICABLE FEDERAL AND STATE LAWS PERTAINING TO THE ISSUANCE OF SECURITIES, AND
MAY REQUIRE ANY STOCK SO ISSUED TO BEAR A LEGEND, MAY GIVE ITS TRANSFER AGENT
INSTRUCTIONS, AND MAY TAKE SUCH OTHER STEPS, AS IN ITS JUDGMENT ARE REASONABLY
REQUIRED TO PREVENT ANY SUCH VIOLATION.


 


(G)                                 IT IS THE INTENT OF THE COMPANY THAT
TRANSACTIONS INVOLVING OPTIONS OR AWARDS GRANTED UNDER THE PLAN BE ENTITLED TO
THE EXEMPTION FROM SECTION 16 OF THE EXCHANGE ACT PROVIDED BY RULE 16B-3, THAT
ANY AMBIGUITIES OR INCONSISTENCIES IN CONSTRUCTION OF THE PLAN BE INTERPRETED TO
GIVE EFFECT TO SUCH INTENTION AND THAT IF


 

25

--------------------------------------------------------------------------------



 


ANY PROVISION OF THE PLAN IS FOUND NOT TO BE IN COMPLIANCE WITH RULE 16B-3, SUCH
PROVISION SHALL BE DEEMED NULL AND VOID TO THE EXTENT REQUIRED TO PERMIT ANY
SUCH TRANSACTION TO COMPLY WITH RULE 16B-3. THE COMMITTEE MAY ADOPT RULES AND
REGULATIONS UNDER, AND AMEND, THE PLAN IN FURTHERANCE OF THE INTENT OF THE
FOREGOING.


 


(H)                                 CODE SECTION 409A. IT IS THE INTENT OF THE
COMPANY THAT, TO THE EXTENT THE PLAN AS TO ANY AWARD CONSTITUTES A NONQUALIFIED
DEFERRED COMPENSATION PLAN WITHIN THE MEANING OF CODE SECTION 409A, THE PLAN AS
TO SUCH AWARD BE INTERPRETED IN A MANNER THAT SATISFIES THE REQUIREMENTS OF CODE
SECTION 409A. IF ANY PROVISION OF THE PLAN OR OF ANY AWARD WOULD OTHERWISE
FRUSTRATE OR CONFLICT WITH SUCH INTENT, THAT PROVISION SHALL BE INTERPRETED AND
DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT. WITHOUT LIMITING THE FOREGOING, TO
THE EXTENT THE PLAN OR AWARD PROVIDES THE COMMITTEE WITH THE DISCRETION TO
DETERMINE THE TIME OR FORM OF PAYMENT OF AN AWARD (INCLUDING ANY EARNINGS,
INTEREST OR DIVIDENDS CREDIT), AND/OR DEFER OR ACCELERATE THE TIME OF PAYMENT OF
AN AWARD (INCLUDING ANY EARNINGS, INTEREST OR DIVIDENDS CREDIT), THE COMMITTEE
SHALL EXERCISE SUCH DISCRETION ONLY AT SUCH TIME AND IN SUCH MANNER AS COMPLIES
WITH CODE SECTION 409A. NOTWITHSTANDING ANYTHING IN THE PLAN OR ANY AWARD TO THE
CONTRARY, DISTRIBUTIONS OF CODE SECTION 409A NONQUALIFIED DEFERRED COMPENSATION
TO BE MADE UPON A TERMINATION OF EMPLOYMENT MAY ONLY BE MADE UPON A CODE SECTION
409A “SEPARATION FROM SERVICE” OR OTHER EVENT PERMITTED BY CODE SECTION 409A,
AND IN A MANNER PERMITTED BY CODE SECTION 409A OR AN APPLICABLE EXEMPTION.


 


34.                               TRANSITION


 

Upon the effectiveness of this Plan, as provided below, and the Cash Plan, such
plans replaced the Company’s Executive Incentive Compensation Plan (“EICP”),
except that the EICP shall continue to govern options and awards of restricted
stock outstanding under the EICP. No further awards will be made under the EICP,
and all amounts accrued for awards under the EICP and unawarded were carried
forward and made available for Awards under the Plan and awards under the Cash
Plan. All unmatured and matured but undistributed retirement units and all
performance awards respecting current performance cycles awarded under the EICP
became Retirement Units and Performance Awards hereunder and any payments or
distributions in respect thereof shall be made hereunder; provided, however,
that the number of shares of Common Stock available for Awards pursuant to
Section 13(f) hereof shall not be reduced by the number of such retirement units
previously awarded under the EICP and paid subsequently under the Plan.

 


35.                               EFFECTIVE DATE; EXPIRATION


 

The Plan became effective for periods beginning after January 1, 1991 upon
approval by the holders of a majority of the outstanding shares of Class A and
Class B Common Stock of the Company entitled to vote thereon at the 1991 Annual
Meeting of Stockholders, in person or by proxy, voting together as a single
class. No Options may be granted or Awards made under the Plan after December
31, 2010, or such earlier expiration date as may be designated by resolution of
the Board.

 

26

--------------------------------------------------------------------------------